Title: Memorandum Books, 1770
From: Jefferson, Thomas
To: 


          1770
          
            
            

              Crede ratem ventis, animum ne crede puellis,
            
            
         
              Namque est faemineâ tutior unda fide:
            
            
           
              Faemina nulla bona est; sed si bona contigit ullae
            
            
       
              Nescio quo fato res mala facta bona est. 
            
          
         
          1770
          
            
              Jan.
              3.
              
              Inclosed writs in Harrison v. Bernard and Howell v. Netherland to Carter H. Harrison.
            
            
              
              5.
              
              Committed my opinion in Dr. Campbell’s case to writing.
            
            
              
              21.
              
              Donaghe v. Leeper. Delivd. Summses. to pl.
            
            
              
              Waterson’s and Johnston’s cases. Recd. by Hugh Donaghe 308 English half crowns = £48–2–6, 4 half Joes = £9, 1 Caroline and Portugal peice of gold £3–5–7 ½, two doubloons = £8–12 and two pistoles = £2–3 the whole amountg. to £71–3–1½.
            
            
            
              
              Wm. Waterson (and Co.) v. John Walker (N. Carolina). Enter petn. for 359 acres on both sides Mud lick run and on the So. side of a bra. of Roan. called Goose creek patd. by Francis Besty Oct. 1. 1747. Qu. if Augusta or Botetourt? Botetourt.
            
            
              
              Id. v. eund. 112 acres Botetourt on both sides Mud lick run and on So. side of Goose creek a bra. Roan. patd. by Francis Besty Mar. 20. 1745. but search Aud.’s office first if q. rents not paid in both these.
            
            
              
              Samuel Crockett (Augusta) v. Elizabeth Robinson daur. and heir of John Robinson decd. (Botetort). Enter petn. for 150. acres Botetort part of 400 patd. by John Robinson July 26. 1746. on both sides the So. fork of Goose creek now called Roanoke. The pl. has an equitable right, and J. Madison sais he will pay an extra fee if he recovers. No q. rents pd. Octob. 1769.
            
            
              Jan.
              21.
              
              John Stewart (Augusta) v. James Callison (Augusta). Enter petn. for 275. acres on a bra. of the little river of the Calf pasture on the East side of the Laurel hill part (perhaps) of a larger tract patd. by Wm. Beverley. See Beverly’s deed to James Carlile for this land Apr. 9. and 10. 1745. recorded in S. O. and which mention the date of the patent. Aug. or Bot.? Carrd. forward to 1773. Jan. 8.
            
            
              
              26.
              
              Greenlee v. Gray and v. Peteat. Recd. 52/6. The pl. sais this petn. was entd. 250. instead of 450 acres, and that I had promised to have rectified, therefore if not rectified (for I do not remember) do it now, by dismissg. old and entering new petn. Charge no new fee if I do.
            
            
              
              27.
              
              Johnston’s cases. I am directed by J. Madison to dismiss them all and enter them anew in Waterson’s name except those v. Boyd. 94. v. Myass (which he sais is agreed) and v. Daniel.
            
            
              
              Johnston v. Dennis Getty. 204 acres on the head of Lee’s run a branch of Catawbo. This caveat must be dismd. the lands having been patd. Sep.  1765. so enter a petn.
            
            
              
              Id. v. Thos. Tosh. 63 acres on the No. fork of Roanoke. This was patd. Sep. 1767. so the caveat must be dismd. and no petn. entd. because the three years not lapsed.
            
            
              
              28.
              
              Waterson’s cases. Sent by T. Walker to Walthoe the £71–3–1–½ received of Hugh Donaghe, and assumed to pay myself what should be wanting for the following Summes. (being all).
            
            
              
              v. Bullett 400, v. Thompson, v. Tosh, v. Vernon, v. Walker, v. Armstrong, v. Arnold, v. Allen, v. Arboust, v. Aberman, Bird, Boggs, Brown, Bennett, eund., Bumgardner, Bogert, Bird, Blane, Burnside, Brackenridge, Buchanan, Beard, Craig, Campbell, Custard, Conner, Carr and Ruddle, Crockett, Campbell, Croswell, Christian, eund., Clifton, Cunningham, Campbell Crow, Crawford, Carpenter, A. Colier, M. Colier, Coates, Campbell, Custard, Campbell, Circle, Campbell, Craig, J. Carpenter, S. Carpenter, G. Docherty, M. Docherty, Dennis, Davis, Davidson Dean, Evans, Farguson, Goodwin, Gwynn, eund., Gregg, Good, Gillespy, Grattan, Gregg and Hill, Hanna, eund., U. Humble, M. Humble, Hays, Harrison, Hamilton, Hinkle, Harper, Harrison and Skidmore & Borah, Henderson, Hays, Harrison, Jackson Jordon, eund., Johnson, Jordon, Jones, Kinley, Kyzer, Kimsey, eund., Kyzer, Wm. Lewis C. Lewis, S. Lawrence, W. Lawrence, A. Lewis, Leely, Lanciscus, Law, Logan, eund., Lecher, eund., Larkin, Monsley, Millar, Mackenzie, MacCrahan, Maclure, McCallom, Mclellan, McConnel, Millar, Mullen, McNeece, McNare, Mitchel, Millar, Mitchell, McCutcheon, Matthews, Milleron, McCoy, Neigley, Jno. Neely, Jas. Neely, Ofriel, Poage, Paxton Pickle, Peters, Patrick Rhoades, Reador, Richardson, Richeson, Rhoades, W. Ramsay, Reaugh, J. Ramsay Reaugh, Reid Robinson, Summers, Skillern, Shannon and Lowry, Shannon, Smith, Stone, Skidmore, Schoolcraft, Skidmore Harrison and Skidmore, Smothers, Simpson and McMurry, Seewright, Sympson, Smith, Seewright, Scott, Stephenson, Trimble Thomas, Thompson, Trimble, Thompson> <eund. G. Teeter, P. Teeter, Taylor, Tate, Thompson and Christian, Vanemon, eund., Waggoner, Watson, Wallace, Walker, eund., Ward, A. Jno. & Jacob Wees, Wiltfung, Wilmoth and Vanemon, Wallace, Watch, Wilson, eund., Walker, Wright, Walker and Mclure, Young, Logan, Lynch, Moore, McCorkle, Clency, Renolds, in all 195.
            
            
              
              Johnston v. Boyd 94. acres and Daniel. Directed to be entered in C. O. and Summonses sent.
            
            
              
              The following 124. were formerly entd. in Johnston’s name in S. O. but directed them to be entd. anew in S. O. in Waterson’s name, and entd. also in C. O. and Summses. to be sent.
            
            
              
              v. Armstrong, Arnold, eund., G. & J. Alexr., Acres, Allen, Benson, Biggs Ballenger, Bates, Bryan, Boreland and Howard, Bowen, Bradley, Beard, Burras, Bodkin, Crawford, Crab, Caghey, Crockett, Caghey, eund., Carpenter, Crockett, eund., Caghey, Cantly, Colven, Dooley, Dyerly, Dehart, Dooly, Emocks, Evans, Elliott, eund., Eager, eund., eund., Evans, eund., Estill, Frame, Farguson, Gay, Graham, Hugart Humphreys, eund., Ingles, W. Kinkead and S. Kinkead, Kyle, Leely, eund., Laughlin, Lawrence, eund., Looker, Lawrence, Laughlin, McMullin, Magee, McNeil, eund., Mellon, Magee, Millar, Mclure, Marshall, Mann, Moore, McMullin, eund., eund., McMillen, Montgomery, Millar, Mclure, Mills, Millison, Neely, Olley, Puckett, eund., Passenger, Price, Paulson, Prentice, Philips, Paulson, Rutherford, Robertson, Reed, Rogers, Rowland, Risk, eund., Robertson, Robinson 6. caveats, Rutherford, Robinson, eund., Snodgrass, Smith, Shirkey, Smith, Shirkey, Terry, Tarry, Woods, Walker, Whitley, Williams, Whitesides, Walker, Williams, Walker, Yully, eund., Martin.
            
            
              Jan.
              28.
              
              Waterson v. Walker. } Id.v. eund.Wrote to Steptoe to enter petns. and send Summses.Id.v. Getty.Crockettv. Robinson.Stewartv. Callison.
            
            
              
              Greenlee v. Gray. Wrote to Steptoe to see if I had made new entry: if not, to enter it anew for 450 acres and send Sum.
            
            
              
              Tetter v. Paris, Calvard v. Thompson, Waterson v. Lewis’s and Bullett, Hughes v. Buckner, Greenlee v. Peteat, Nicholas v. Francisco, Thompson v. Anderson, Gilmer v. Francisco, Patton v. Boggs, Blackwell v. Moody. Wrote to Steptoe for N. S.
            
            
              
              Harris v. Holdens. Enclosed 2. Sum. to Sher. of Hanover by T. Walker.
            
            
              
              31.
              
              Johnston v. Andrew Boyd (Botetourt) bror. and heir of Alexr. Boyd and Alexr. Baine. 400. acres on Goose cre. or Roanoke Botetourt patd. by Jas. Campbell Patton Feb. 12. 1752. q. r. See post Mar. 19.
            
            
              
              Id. v. eosd. 100. patd. by Jas. Patton Nov. 3. 1750. on Goose creek or Roanoke Botetourt. These two petns. I was directed to enter some time ago, but they are not. Enter now.
            
            
              
              Waterson v. Robt. Breckenridge (Botetourt). 400 acres on main bra. Jas. riv. patd. by Wm. Lusk Aug. 7. 1761. q. r. cultivn. &c. Have this petn. entd. right now the former being erroneously entd. for 400. on S. bra. No. riv. Shenando. Qu. county? Botetourt.
            
            
              
              31.
              
              Waterson v. James Bruister (Augusta). 100 acres part of 400. patd. by Samuel Scott Aug. 30. 1744. This petn. was erroneously entd. for the whole 400. so enter anew and right. Qu. county? Augusta.
            
            
              
              Waterson v. Edwd. Carvin (Botetourt). 200 acres on both sides John’s creek patd. to Peter Ipsher May 29. 1760. for wt. of q. r. & cultivn. &c. This was omitted to be entd. so enter now. Qu. county? Botetourt.
            
            
              
              The King v. George Skelron (Botetourt). An indictmt. for perjury and forging. Send for blank Summs. for witnesses.
            
            
              
              Johnston v. Hawkins 2, Boyd 4. petns.—Wilson. See Dec. 25. 1769. Delivd. Summses. to J. Madison.
            
            
              
              Waterson v. Alexander—Waring. See Dec. 25. 1769. Delivd. Sums. to J. Madison except those v. Breckenridge and Bruister wch. I keep up.
            
            
              
              Waterson v. Walker. Ld. in Botetourt.v. eund. Botetourt also.
            
            
              
              Crockett v. Robinson. Ld. and def. in Botetourt.
            
            
              
              Stewart v. Callison. Ld. & def. in Augusta.
            
            
              
              Johnston v. Getty. Ld. and def. in Botetourt.
            
            
              
              Johnston v. Hawkins. Send for blk. spa.
            
            
              
              Patrick Crawford (Augusta) v. Hugh Allen. Enter petn. for  acres on the middle river of Shenando. joing. the lds. of sd. Patrick Augusta. Patd. by def. within 10. years. If the three years are out enter for q. r. & cult. &c. Patd. in July 1767.
            
            
              Feb.
              1.
              
              Gilmer v. Francisco, Ewens v. Smith, v. Millar, v. Hinton. Delvd. Sum. to J. Madison.
            
            
              
              Hogg v. Moore. Delvd. fi. fa. to J. Madison.
            
            
              
              Biby v. Norrell, Ballard v. Hackett. Delivd. Sum. to Jame Marks.
            
            
              
              McCue v. Kincaid. Delvd. Sum. to J. Madison.
            
            
              Feb.
              1.
              
              Hawkins v. Woods. 2. Sum. Delivd. to J. Madison.
            
            
              
              Lost all my papers accts. &c. by fire.
            
            
              
              3.
              
              Cuyler v. Christian. I am to pay the clk.’s bill &c. havg. recd. 13/6 from def. for that purpose.
            
            
            
              
              4.
              
              Quarles v. Gregory. No suit brot. so no charge.
            
            
              
              8.
              
              Witt v. Biby. Recd. 20/.
            
            
              
              Thompson v. Robertson. See fair memm. book No. 46. The def. died without heir and Dr. Wm. Cabell (Amherst) took out an escheat warrant two years ago and has done nothing in it. Therefore proceed either by caveat or escheat to get it. Pl. will give 30 pistoles if I get it, nothing if I do not.
            
            
              
              Thompson Swann (Cumberld.) Eliz. Saunders (Cumberld.) Samuel Swann (Nansemd.) Josiah Thompson and Mary ux. (Cumberld.) John Swann (Albemarle) Thos. Swann (Cumberland) v. Lemuel Riddick admr. de bonis non of Thomas Swann. Bring suit in chancery. See state of case. Emploied by J. Swann.
            
            
              
              12.
              
              Ben Whitehead an Indian pauper v. Margaret Belsches an infant (Surrey) Francis Jerdone (Louisa) her guardian. Bring action of TAB. to recover freedom. Mourning Harris (Albemarle) George Thomason, John Pettis (Louisa) Susanna Bingham, Dorothy Cooke (Hanover) material witnesses for pl. aged or infirm. Pl. to send affidavit to get commn.
            
            
              
              13.
              
              Wm. Hickman (Albem.) exr. of Edwin Hickman v. Harper. See Hickman v. Harper. Renew this suit wch. abated by death of pl. Do not issue the sci. fa. till after next Alb. court when the pl. is to qualify as exr.
            
            
            
              
              17.
              
              Wm. Dabney (Albemarle) v. Michael Woods (S. Carolina) son and heir of Archibald Woods decd. and Daniel Maupin senr. (Albemarle). Enter caveat for 400 acres on Beaver creek a bra. of Mechum’s riv. Alb. See the case is this. Arch. Woods sold to pl.’s father who pd. him the money.
            
            
              
              Taliaferro v. Coffee. Recd. 8/6. Remit fee.
            
            
              
              19.
              
              Davis Whitesides (Amherst) v. William Coffee (Amherst) and David Barnet (Amherst). A caveat already entd. The case is this. George Hays entd. for 2 parcels of 50 acres each on Ivy creek by the foot of Priest mountain one of which was surveied for him. George gave a note to Thos. Hays giving him leave to sell it as his own. Thos. sold it Coffee and regularly transfd. it. The works were nt. retd. and since entering the caveat Coffee has got them altered to his own name and retd. but I expect he will rely for defence on the old works which he may produce in the name of George Hays whom we have not made a def. Pl. is to get the note from T. Hayes, or if he cannot, he is to let me know and I am to get a Sum. for him. Appear for pl. Zach. Taliaferro answers for my fee.
            
            
              Feb.
              19.
              
              Henry Key (Amherst) v. Zachariah Taliaferro (Amherst). If any suit of Slander is brought I am to appear for def.
            
            
              
              ✓
              Wm. Hickman (Alb.) v. Conner Roialty and Thomas Mitchel son and heir of Charles Mitchel (Alb.). Enter caveat for 163 acres on the No. side of Hardware river on the branches of bisquit run Alb. surveied Nov. 5. 1754. but qu. first if works retd. within this year?
            
            
              
              20.
              
              Wilkinson v. Fitzpatrick. } Directed Steptoe if no Sum. hd. bn. taken out to send them now and inclosed him 11/6 for that purpose.Harrison v. White.
            
            
              
              Hickman v. Roialty. Wrote to Steptoe to enter and send Sum. Inclosd. 5/9 if works not retd..
            
            
              
              Swann et al. v. Riddick. Directed Steptoe to issue spa. in canc.
            
            
              
              Johnston v. Boyd, v. eosd. Wrote to Steptoe to enter petns. and send Sum.
            
            
              
              Waterson v. Breckenridge, v. Bruister, v. Carvin. Directed Steptoe to enter petns. and send Sum.
            
            
              
              Crawford v. Allen. Directed Steptoe to enter petn. if pat. 3 years old, & send Sum.
            
            
              
              Waterson v. Walker. 2 petns. } Crockett v. Robinson.Wrote to Steptoe to fill up blks. for county.Stewart v. Callison.Johnston v. Getty.
            
            
            
              
              21.
              
              Micajah Chiles (Albemarle). Drew deed for him and recd. 10/.
            
            
              Feb.
              21.
              
              Hugh Challas (Bedford) v. John Chiles (Bedford). An appeal at Common law to the next court. Emploied by J. Harvie for Challas Chiles. Am to employ auxiliary if I think it’s difficulty requires. This is an action for damages for having sold the pl. lands under a bad title but we are to rely on this that there is a suit of Dolton v. Randolph now dependg. in Gen. C. to determine the title, so no damage till title adjudged bad. Challas is still is still in possession and yet the jury have given whole value so he has both land and value.
            
            
              
              28.
              
              John Armour Finley (Albemarle) v. James Finley (Bedford). A caveat entd. for 400 acres Bedford on the waters of Goose creek, survd. abt. 17 years ago and works never retd. The pl. has taken out Sum.
            
            
              
              Id. v. James Finley (Bedford) and Patrick Evans (Augusta). A caveat entd. for 215 acres Bedford on Beverdam creek, survd. at same time and works never retd. The pl. took out Sum.
            
            
              March.
              3.
              
              James Kerr (Albemarle). Draw a deed of lands to him from    .
            
            
              
              5.
              
                  (a pauper) v. John Baird (Blandford). Recd. a letter from G. W. to appear for def. but shall not if I can help it.
            
            
              Mar.
              8.
              
              Abner Witt (Alb.) v. Paul Abney (Albem.). Enter cav. for 76 acres in Amherst on the So. branches of So. fork Rockfish. The pl. has bot. the land. Qu. if any prior caveat?
            
            
              
              Witt v. Biby. Recd. 20/.
            
            
              Mar.
              8.
              
              John Robinson’s (Hanover) case. To give my opinion.
            
            
              
              John Robinson (Hanover). To take no suit agt. him.
            
            
              
              Johnston v. Boyd and Baine. For 98.
            
            
              
              Id. v. eosd. For 30 acres.
            
            
              
              Id. v. eosd. For 267 acres. Inclosed Sum. to sher. Henrico.
            
            
              
              Harris v. Holden. Recd. 44/10 ½.
            
            
              
              Thos. Evans (Alb.) v. David Lewis (N. Carolina). Enter petn. for
            
            
              
              Charles Hudson’s case. Enquire of D. Carr.
            
            
              
              John and Christopher Hudson infants by Anne Hudson their guardian (Alb.) v. Charles Hudson. This is a suit in Chancy. for a divn. of lands. The ct. of Alb. decreed, a divn. was made by commrs. to which the defts. by their guardian objected. The ct. confd. it, from which the Guardian appealed. They examd. evidences as to the fairness of the divn. Qu. how they will bring that matter on? Employ G. W. immediately for auxil.
            
            
            
              
              Hughes v. Buckner. Delivd. Sum. to pl.
            
            
              
              Calvard v. Thompson. Inclosd. Sum. to Sher. Louisa.
            
            
              Mar.
              9.
              
              Samuel Davis (Louisa) v. William Mastin et Frances ux. (  ). Enter petn. for 200 acres part of 400 on poor creek Louisa formerly Hanover, patd. by Robert Netherland Feb. 28. 1733.
            
            
              
              Alexr. Baine (Henrico) v. Charles, John, and Terrill Lynch (Bedford). An old suit agt. these defs. as securities for Stamps. Mr. Scott tells me Mr. Ross desires me to appear for pl. in order to subject these people jointly with Scott for Stamps’s debts.
            
            
              
              ✓
              William Cox (Alb.) in trust for Philadelphia Grills v. Henry Harper (Amherst). Enter caveat for 400 acres Albemarle on both sides the ragged mountains, part or the whole of which was purchased by the sd. Harper of John Smith, but enquire first if the works retd. Qu. if not surveied in the name of Daniel Jones. Note half this land Grills has bot. as appears by bond with several assignmts. endorsed, delivd. to me.
            
            
              
              Lee v. Willis. Attamt. } Inclosed to sher. of Hanover.Strachan v. Dandridge. Spa. in canc.
            
            
              
              Samuel Woods (Amherst) v. Francis Kirtley (Orange). To move for writ of error. See case.
            
            
              
              11.
              
              James Kerr. Delivd. his deed to H. Terril one of the trustees.
            
            
              March
              8.
              
              Tarlton Fleming’s case (Goochland). To give my opinion.
            
            
              
              Ambrose Rucker’s case (Amherst). To give my opinion.
            
            
              
              Waterson v. Arboust. 130. } Jan. 28. I wrote to S.O. for Summs. in these, but the works havg. been delivd. to one of the young men at S.O. who gave rects. for the same but secreted them and made use of the money, no Sum. were sent. These rects. being proper defense we must dismiss these caveats. The young man is to repay the pl. his half crowns and tobo. costs.R. Campbell. 200.Jn. Davison. 225.John Jackson. 215.Wm. Lewis. 154.John Paxton. 60.John Patrick. 235.Rob. Read. 94.John Ramsay. 97.Dav. Tremble. 140.Matt. Thompson. 65.eund. 70.Johnston v. Alexr. Biggs. 150.Wm. Hugart. 135.
            
            
            
              
                Waterson  v. Bullett—Reynolds (183 caveats) and   v. Armstrong—Martin (124 caveats).  
            
            
              
              Recd. all the Sum. 307 in number as wrote for January 28. (Note there are 307 besides the 14. Arboust—Hugart just mentd.
            
            
              
              Johnston v. Boyd, and v. Daniel. See Jan. 28. Recd. the Sum.
            
            
              
              Waterson v. Neely. See Aug. 2. 1769. and April 19. 1769. Recd. Sum. and am not to pay any thing more for it, as it was then pd. for.
            
            
              
                Waterson Johnston  v. James Campbell. 154. See Sep. 2. 1769.  v. Andr. Hamilton. 185. See Sep. 2. 1769. 
            
            
              
                Waterson v.  Charles Power. 97. See May 26. 1769.   John Stephenson 335. See Apr. 19. 1769.  
            
            
              
              These are in the situation of the 14 Arboust—Hugart except that Sum. have issd. v. Power and Stephenson so we are to be repd. these.
            
            
              
              Waterson v. Getty. (See Jan. 28.) Steptoe sais has entd. but can’t send Sum. for want of date of pat. and name of patentee.
            
            
              
              Stewart v. Callison. (See Jan. 21.) In same situation. The deeds of Beverley to Carlyle don’t express date of patent. Carrd. forwd. to rough memm. book 1773. Jan. 8.
            
            
              
              Waterson v. Crockett. This caveat will be defeated because the works were retd. before it was entd. but note they were not retd. till after the caveat entd. by Johnston. Qu. therefore if had not better take out Sum. on Johnston’s caveat? We shall only lose the 5/9 for Waterson’s caveat on which a Sum. is come out.
            
            
              
              Waterson v. Evans. 54. (See Sep. 2. 1769.) The Sum. is erroneously issued v. John Eager. I therefore altered. I have made same mistake Jan. 28. so qu. if entry not wrong both in S. O. & C. O.
            
            
              Mar.
              12.
              
              Rucker’s ca. Delivd. opn. to R. Harvie.
            
            
              
              My own cases of lands in Bedford. Enquire of Mr. Lewis the qties. and look into them as soon as I go down.
            
            
              
              14.
              
              The King v. Mosias Jones late sheriff of Alb. A motion for taxes in arrear for the year 1764. I am to appear in behalf of Robert Clarke (Bedford) an undersheriff. He gives me a certificate under the hand of the clk. of the number of insolvents he retd. that year which must be credited in his judgmt. Also defend him as to interest.
            
            
              
              Id. v. Henry Martin Sheriff of Alb. in the years 1761 and 1762. Appear for Rob. Clarke (Bedford) undersheriff the last year. It is for taxes (not q. rents) in arrear. He is to send me number of insolvts. and I am also to provide agt. interest.
            
            
              Mar.
              17.
              
              James Bishop (Alb.) v. Richd. Pryor (N. Carolina) and John Price (Alb.). Enter caveat for  acres in Albemarle & Amherst on the head springs of Stocdon branch of Mechum’s river and the head springs of Rockfish river under the Blue ridge & joining Wm. Simpson’s land. Survd. abt. 10 years ago. Works nev. retd. Recd. 10/. Qu. if works retd.? Pl. lives abt. a mile from Black’s.
            
            
              
              19.
              
              Hickman v. Roialty. Recd. Sum.
            
            
              
              Knox’s assees. v. Seaton. Is on 22d. day.
            
            
              
              Johnston v. Boyd & Baine. 400. See Jan. 31. Steptoe sais there is a pat. for 400. dated Oct. 24. 1752. by Charles Campbell bt. waits further orders before enters petn. Search better.
            
            
              
              Harrison v. White.} Recd. Sum.Wilkinson v. Fitzpatrick.Johnston v. Hawkins. 2. petns.Waterson v. Bruister.v. Breckenridge.   v. Carvin.Johnston v. Boyd. 100 acres.
            
            
              
              Wilkinson v. Fitzpatrick. Inclosd. Sum. to M. Clarke or J. Martin.
            
            
              
              Hickman v. Roialty. Inclosed Sum. to pl.
            
            
              
              Joseph Sowel (Albemarle) v. Richd. Davenport (Alb.). Bring action of slander. dam. £200 for saying in January last ‘The pl. stole a bull & he could prove it by Nich. Hamner.’ The truth was this. The pl. when 17 years old living on his mother’s plantn. and acting for her hd. been troubled with a bull wch. frequented the plantn. Courts were then shut up by the stamp act, wherefore he applied to his older neighbors to know wt. he shd. do. They told him he cd. not post it, and hd. theref. better call witnesses to weigh it and notice the marks, and also to nail up the ears, and that with these precautions he mt. kill it. He called on the witness killed the bull but one of the ears getting lost he cd. nt. nail them up, therefore published among the neighbors industriously what were the marks. No owner ever appeared. Employ aux. if necessary.
            
            
              
              20.
              
              David Frame (Augusta) v. John Dinwiddie (Augusta). Enter caveat for about 140 acres on head of Jackson’s river joining the lands of pl. Augusta.
            
            
              
              Recd. 45/ in Frame v. Warwick.
            
            
              
              Johnston v. Myass. To dismiss this. The def. is to pay my fee, and Thos. Frame his security.
            
            
              
              Greenlee v. Gray. It is altered and made right. Recd. 50/.
            
            
              
              Harrison v. Ewens. 3 petns. Note the defs. have rects. for q. rents for every year since 1753. except two wch. he has lost. He is to send them to me. If not I must continue. Sum. servd. this day, so good cause.
            
            
              
              Wm. Waterson (Aug.) v. Samson Matthews (Aug.). Issue writ in TAB. Dam. £200. Trespass commd. 7th. of this month.
            
            
              
              Millar v. Brown. If such an appeal I am for Brown.
            
            
              Mar.
              20.
              
              Samuel Woods (Amh.) v. Isaac Clements (Bedford). Enquire for a tract of ld. patd. by him and petn. for it. No pat. to be found within 40 years.
            
            
              
              Woods v. Kirtley. Notice to come on 3. Sat. next court. Employ aux.
            
            
              
              Nicholas v. Francisco. Delivd. Sum. to J. Madison.
            
            
              
              Madison v. Estis. Recd. 45/.
            
            
              
              Cloyd v. Cloyds. Recd. 2 pistoles 43/.
            
            
              
              Ray v. Weir. Recd. 40/.
            
            
              
              Cowden v. Brush. Recd. 50/.
            
            
              
              Ewen’s cases. Send out no new Summes., nor enter any new petns. witht. further orders.
            
            
              
              Mclure v. McGill. Recd. 50/.
            
            
              
              Bell v. Blagg. Recd. the note of hand. Def. has movd. into Pittsylva. so send test. cap. there if cap. retd. nt. exd.
            
            
              
              Patton v. Boggs. Dismss. by note from the pl.
            
            
              
              Mclure v. Smith. } To be arbitrated at Augusta May court. Bring up copy orders of refce. and declns.Id. v. McGill.
            
            
              
              Waterson’s cases. Filled up blks. in Summes. and delivd. those for Augusta to M. Bowyer.
            
            
              Mar.
              22.
              
              Smith v. Patterson. These lands were taken up and possd. by Margaret Adams. The works were by mistake retd. in the name of Mary Adams and the pat. so issd. On the death of Margaret the lands descended to Robert Patterson the def. her son and heir. Jesse Harrison will prove her occupation of them. Smith has given def. his choice to give up lands on paying his expences or to purchase for 30£ so that this is friendly petn. to cure the error in defs. title.
            
            
              
              Waterson v. Young. Take out Sum. Get leave of Waterson to take deposns. in the county. They are to prove the property transferred from Patterson to Young before Waterson’s caveat. Colo. Preston can prove it. Get certif. from S. O. of time when works retd. as the rect. he gave me is burnt. The original works in the S. O. will prove the property in Young.
            
            
              
              David Moore (Augusta) v. Peter Hogg (Aug.). Action on case. The damages in the writ are blank. The def. directs me positively to insist on this defect.
            
            
              
              John Roberts et Betty ux. (Dinwiddie) v. Agnes May exce. of John May decd. (Lunenbg.). Action on the case. Removd. from Lunenbg. by Hab. corp. This is principally for the pl.’s proportion of a residuary legacy, the other articles not amounting to £5. First object to the demand at law instead of equity, 2dly. to joing. his wife whereas whole right vested in himself. Appear for def.
            
            
              March
              23.
              
              Wm. Crow (Augusta) v.  Buchanan and Wm. Thompson et ux. (Botetourt). Enter caveat for 400 acres on S. W. side Jas. riv. opposite to the mouth of Purgatory creek and to the place where Walter Stewart lives, Botetourt. These lds. survd. by Patton from whom they descendd. to defs. his coheirs. Works never retd. The pl. entd. them in July last not knowing they had a prior entry. I am not to enter it till I receive a copy of their survey as pl. is not certain they have survd. and if they have not I do not advise the caveat. Recd. 10/9.
            
            
              
              Harrison v. White. Inclosed Sum. to pl. and desired to decline prosecuting this caveat for him.
            
            
              
              White’s cases. Wrote for new state & informd. him I shd. appear for him in Harrison v. White.
            
            
              
              Hayes v. Hayes. Canc. Wrote to J. Mills to supply loss of vouchers.
            
            
              
              Herbert v. Byrd. Wrote to pl. to supply loss of vouchers.
            
            
              
              Waterson v. Goodwin. Inclosd. Sum. to sher. of Bedford.
            
            
              
              Waterson v. Wm. Long. A petn. for 423 acres Augusta. Dismiss this at pl.’s costs. The def. shewed me rects. for q. rents for 18. years back J. M. consented to the dismission.
            
            
            
              March
              23.
              
              Waterson & Johnston’s cases. Inclosed to sher. Botetourt the Sum. for his county.
            
            
              
              24.
              
              Waterson v. Gabriel Alexander. A petition for 423 acres on S. river Augusta. Def. shews me receipts ever since 1745 except for years 1760 & 1761. Therefore dismiss by consent of J. M.
            
            
              
              25.
              
              Thos. Evans (Alb.) v. David Kincaid (Augusta). Enter caveat for 150. acres on Mechum’s river joining the lands of Wm. Shelton and Wm. Neely Albemarle. Survd. May 7. 1757. Search first if works retd. If not, enter it; if they are then enter  v. Wm. Hargis (Caroline) for 258 acres on Mechum’s riv. joing. the lands of Benjamin Taylor and James Jones Albemarle, bt. qu. first if works of this retd.?
            
            
              
              Waterson v. Ward. M. Bowyer returns that def. poor so withdraw caveat.
            
            
              
              28.
              
              Wm. Gunter (Hanover) v. Saml. Huckstep (Alb.) John Huckstep (Han.) & Richd. Woods (Alb.). A st. in chanc. Appear for defs. Charge only one fee & that to Sam. Huckstep. He was mgee. of a negro & sold her witht. forclosg. He assd. the mge. to John as trustee or agent for him to receive the money while he was gone a journey. Rd. Woods is purchaser & hs. sold her before the suit. Throw in every possible dilatory.
            
            
              March
              29.
              
              Rachael Morrison (Amherst) v. James Brady (Amherst). Enter caveat for 300 acres on bras. of Rockfish river Amherst. One Eyres took up this ld. abt. 17 years ago. Survd. bt. works nt. retd. Eyres went into Bradock’s army and died, leaving no heirs. Mrs. Morrison makes an entry in 1765 for the same ld. Brady sets up a right under one Paul Abner who 1. hd. no rt. & 2. if he had he gave it to Mrs. Morrison before he dd. to Brady. Recd. 20/.
            
            
              
              Douglass v. Mousley. Recd. note that it is agrd. bt. note not signed so qu.?
            
            
              
              31.
              
              James Pleasants (Cumbld.) exr. of John Pleasants decd. v. George Robinson (Bedford) & John Watson (Louisa). In 1760 J. Pleasants and Robinson entd. into partnershp. in trade wch. contind. till abt. 1764. Durg. this time Robinson & Watson entd. into partnshp. There appears on the books a balce. due to Pleasants & Robinson from Watson and Robinson, bt. wt. it is the pl. knows not as Robinson will not produce the books, & pl. has no evidce. Call on Robinson to declare wt. this balce. is, whether it was not for goods furnishd. by Pleasants & Robinson (& not by Robinson alone as he pretends) and call on Watson to pay it. Issue proper process immediately.
            
            
              March
              31.
              
              Howell v. Netherland. Wm. Macon near N. Kent C. H. was witness to the indentures by which Lucy Howell was bound and is sd. to know the whole family ab origine. Summon him as evidence.
            
            
              April
              1.
              
              Hyneman, Lancaster & co. (merchts. of London) v. Tarlton Fleming (Goochld.). An action of Debt. Appear for def. Does not deny, only protract.
            
            
              
              Pleasants v. Woodson. See Octob. 18. 1769. Enquire of P. Carrington the state of the case. The appeal will prob. be lodged nxt. ct.
            
            
              
              Jackson v. Jackson. Give pl. credit for 42/6 and charge J. Bolling.
            
            
              
              3.
              
              Harrison v. Chamberlayne. Wrote to pl. to know if I must revive.
            
            
              
              Archibald Ingram & Co. v. John Park & al. exrs. of Carlyle. A suit wch. stands to 20th. day next court. Appear for pl.
            
            
              
              Johnston v. Boyd & Baine. 100 acres. } Incld. Sum. to Sher. Henrico.Id. v. eosd. 100.
            
            
              
              6.
              
              Witt v. Abney. } Cox v. Harper.Entd. caveats in S. O.Frame v. Dinwiddie.Evans v. Kincaid.Morrison v. Brady.
            
            
              
              Davis v. Mastin et ux. Entd. petn.
            
            
              April
              11.
              
              Richd. Perryman (Pittsva.) v. Edwd. Polly & Mary ux. (  ). Case Dam. 200£. I find such a suit on new docket besides the two mentd. 1769. Dec. 12.
            
            
              
              12.
              
              Robert Harper (Frederick) one of the proprietors of the Bedford Iron works. Thomas James proprietor of ⅓ (the other ⅔ being in Harper) is endeavoring to get an ord. conc. for 16 or 18 entries of land adjoining the works which were entd. in the name of the two partners but never surveied. As soon as Harper specifies the lands to me I am to stop James’s designs by a caveat if necessary, and get ord. conc. for both, as this will be better than so many little surveys. Recd. 46/.
            
            
              
              Edmd. Graves (Pittsylva.) v. John Talbot (Pittsa.). Caveat for 400 acres more or less on the So. branches of Leatherwood Pittsa.
            
            
              
              Id. v. Wm. Hurd & Amos Richardson (Pittsa.). Caveat for 400 acres more or less on Buck branch Pittsa. Note pl. takes out Sum. & pais half crowns. He talks of sending more caveats to me. Joseph Cook sheriff of Pittsylva. is concernd. with pl.
            
            
              
              My own lands in Bedford patd. Sep. 1768. so enter petn. before Sep. 1771.
            
            
              
              N. Meriwether v. F. Meriwether. Entd. the petn. knowing the lds. to be in danger, but charge no fee except ½ crown.
            
            
              April
              13.
              
              John Lasly (Louisa) v. Samuel Raglin, John Raglin, Wm. Raglin (Louisa) Evan Raglin (Halifax) Pettis Raglin (Hanover) James Raglin (Hanover) Thos. Tinsley et  ux. (Hanover) Nathaniel Bow et Mary ux. (Hanover) and     ux. and     ux. Enter petn. for 400 acres on Great Cawthorn’s run Louisa patd. by John Raglin decd. abt. 30 or 40 years ago.
            
            
              
              Id. v. eosd. Enter petn. for 700. acres on Chamberlayne’s creek Louisa patd. by same man in same patt. Recd. £3.
            
            
              
              Robert Dinwiddie (Britain) v. Henry Lee (  ). Debt. Emploied for pl.
            
            
              
              15.
              
              Witt v. Abney. } Cox v. Harper.Entd. in C. O., took out Sum. and pd. Walthoe 28/9.Frame v. Dinwiddie.Evans v. Kincaid.Morrison v. Brady.
            
            
              
              Suits by some persons comitted for a riot in Norfolk. I am engaged by Dr. Burke for pls. Enquire of E. P. & J. B.
            
            
              
              16.
              
              The King v. Dr. Campbell, Parker & others. An indictment for introducing inoculation in Norfolk. I am to appear for defs. It comes on about Wednesday. Recd. £10.
            
            
              April
              17.
              
              John Tugwell’s ca. (Amherst). See ante  1769. Thos. Tugwell gr. gr. fath. of present man devised lds. in qu. to Henry Tugwell his 2d. son in tail (his will is to be had from Middlesex). Henry devised it to some younger childr. by a 2d. wife, the prest. man’s father Henry being his eldest son and heir at law in tail (his will to be sent me). Prest. man h. at law to his fath. Qu. if the gr. fath. did nt. dock the entail by A.Q.D.
            
            
              
              Evans v. Kincaid. Recd. 8/6.
            
            
              
              Key v. Ryan. } Rucker who signed the award without hearing witnesses proceeded on depons. taken by other 3.Matthews v. Ryan.
            
            
              
              Witt v. Abney. Delivd. Sum. to G. Thompson.
            
            
            
              
              Cox v. Harper. } Delivd. Sum. to Gab. Penn.Morrison v. Brady.
            
            
              
              Waterson v. Andr. Lewis. 200. See Sep. 2. Colo. Lewis shews me T. Everard’s certif. that works and fees were offered but not receivd. because of some dispute among others as to title, so dismiss. Gave note to S. O. accordly.
            
            
              
              17.
              
              Waterson’s cases. Recd. £15–16–3.
            
            
              
              Evans v. Kincaid. } Delivd. Sum. to J. Madison.Frame v. Dinwiddie.
            
            
              
              Mclure v. Smith. } Delivd. ord. reference to J. Madison one of referees.v. Magill.
            
            
              April
              17.
              
              Michael Bowyer (Augusta) v. Wm. Millar (S. Carolina). A petn. entd. yesterday for lds. in Botetourt. Appear for pl.
            
            
              
              Daniel Smith (Aug.) v. Samuel Adams (Augusta). Enter petn. for 340 acres on a branch of Linwell’s cr. Aug. granted by pet. bearg. date May 12. 1759. to Margaret Adams who by mistake is called in the sd. pet. Mary Adams. Note our first petn. was wrong because the lands were devised to Samuel Adams, and so no property in Patterson, & Madison’s petn. is wrong because Mary Adams whom he has made def. has no color of title, the true patentee being dead.
            
            
              
              Gay v. Manly. Wrote to pl.
            
            
              
              Muir v. Dade. Recd. £5 for myself also £5 for Atty. gen. which I delivd. him.
            
            
              
              Jackson v. Havre. There is a variance betw. surv.’s certif. & ord. counc. as to qty. so move the council to amend. Note I have recd. my whole fee & qu. if I have not forgot to enter it.
            
            
              
              18.
              
              John Carlyle (Fairfax) v. Charles Alexander (Stafford). Ejectmt. Appear for def. Moved to last court by certiorari.
            
            
              
              Charles, Rob. & Phil. Alexander v. Carlyle, Ramsay & al. This is a cross suit for same land, each claimant being in possn. of some part of lands.
            
            
              April
              19.
              
              John Reid (Amherst) v. Margaret Buchanan, Andrew Boyd & Mary his wife (Botetourt). A petn. fr. 150 acres Botetourt patd. by Jas. Patton 20. Sep. 1748.
            
            
              
              Id. v. eosd. For 60 acres patd. by Jas. Patton Apr. 1. 1749.
            
            
              
              v. eosd. 70. acres patd. by Jas. Patton Jan. 12. 1748.
            
            
              
              v. Wm. Preston & George Skillern. 400. patd. by Jas. Patton Apr. 1. 1749.
            
            
              
              v. Wm. Preston & Wm. Thompson exr. of Jas. Patton decd. and Wm. Thompson & Mary ux., Marg. Buchanan, George Skillern & Ben Estil. 337. patd. by Jas. Patton Apr. 1. 1749.
            
            
              
              Note all the above lds. are in Botetourt. The petns. are entd. and half crowns pd. Issue Sum.
            
            
              
              Note also the sa. pl. hs. entd. abt. 15 other petns. but being incertain whether the lds. may not have been transferred, I am to wait till J. May brings down the Botetourt memorial, & on comparg. it wth. the petns. I am to issue Sum. in those only where they have not bn. transfd.
            
            
              
              20.
              
              Henry Perkins (Essex) v. Wm. Watt (Buckingham). Action of Tresp. for havg. cut down 3 acres of pl.’s land and tendg. 2 years wch. he did ignorantly and has offered to make any satisfaction. If it is made up before necessary to put in defence charge nothing.
            
            
              
              24.
              
              Robt. Dowling (Augusta) v. Reuben Daniel (Orange). Enter petn. for 400 acres Augusta on Briery branch patd. by James Devire May 1763. Entd. in S. O.
            
            
              April
              25.
              
              Harvey v. Seawell. Delivd. copy decree to Mr. Kerr.
            
            
              
              28.
              
              Allen Cocke (Surry) v. Jacob Cornhill (Surry). A caveat entered sometime ago. J. Tazewell is also emploied for pl. I am to join him.
            
            
              
              Cocke v. Archer. Recd. £5.
            
            
              
              29.
              
              Dixon v. Perks & Francis & Richard Browns (merchts. Bristol). Emploied by J. Power to appear for Browns. This is same suit wch. I appear for Perks. Charge Perks with one fee & the Browns with another.
            
            
              
              30.
              
              Hawkins v. Wood. Def. shews me receipts for the lds. as far back as 1762. I am to write to pl. and if he insists on prosecution I have given my word nothing shall be done till I write to def. It is dbtful. whether the pl. entd. it wth. a friendly design or not.
            
            
              
              Philip Jones (Amelia) v. Burwell Baugh (Chesterfeild). Action of Slander. I am to appear for def. if it is prosecuted. There are expectations of compromising in which case charge no fee.
            
            
              
              Waterson v. Ward. See March 25. Gave note to S. O. to withdraw caveat.
            
            
              
              Philips v. Hubbard. Wrote to pl. & inclosed blk. spa. for witnesses.
            
            
              April
              30.
              
              Burgess Smith (Lancaster) &. James Ball nxt. frd. of Burgess Ball (Lancaster) v. John Graham (Northumbld.) Elizabeth Hack (  ). An ejectmt. to be brought for 2266 acres St. Stephen’s parish Northumbld. I am to appear for pls. Recd. £3–4–6.
            
            
              
              John Webb by David Meade his nxt. frd. v. James Hunter (Spotsylva.). Bring suit for  years rent of a house in Williamsburgh at £30 a year. He took it about August 1764. There will be some deduction for repairs. Enquire particulars of Mrs. Campbell. There was a deed of lease for  years but we have no copy of it. Recd. 52/6.
            
            
              May
              1.
              
               The King v. the Inoculators of Norfolk.Id.v. the rioters. Recd. £10.
            
            
              
              Hawkins v. Wood. 2 petns. John Hawkins directs me to dismiss at pl.’s costs.
            
            
              
              Harrison v. Chamberlayne. Renew this suit agt. his exrs. Philip Clayborne.
            
            
              
              2.
              
              George Walker junr. (Pr. Edwd.) v. George Walker senr. (Pr. Edwd.). Enter frindly caveats for 1654 acres on wat. of Snow creek & Pig river & Beaver creek Pittsylva.
            
            
              
              Copeland (Pittsylv.) v. George Walker. A caveat for same land, but calls it 900 acres so qu. if not good xceptn.. Charge but one fee.
            
            
              May
              3.
              
              Thomas Hart (Surry) is to enter several petns. against people living in Surry and to give me notice to appear for him.
            
            
              
              George Jefferson (Pitts.) & Henry Delony (Mecklbg.) v. Matthew Marrable (Charlotte). Bring bill of injn. See state of case.
            
            
              
              5.
              
              James Pride (York) v.  McDowell (  ). Appear for def. in a motion to be made to enjoin a decree in Chancery.
            
            
              
              Thos. McNight (N. Carolina) emplois me to appear for him in a bill of injn. wch. is filed in Gloster. court to stay a judgmt. obtained there. Note the suit was Riddle v. Davenport. Davenport is pl. in the bill of injn. It has been agreed to remove it by consent to G. C. I am to move next court to dissolve. Recd. 46/. Inform McNight of progress by letter sent to care of Aitcheson and Parker.
            
            
              
              Hunt v. Tucker’s exrs. Put Mr. Blair in mind of transmitting proper papers to England on the appeal.
            
            
              
              6.
              
              Lasly v. Raglin. Had blanks in S. O. filled up. 
            
            
              
              8.
              
              Hickman v. Harper. Took out sci. fa.
            
            
              
              13.
              
              Dowling v. Daniel. Inclosd. Sum. to sher. Orange.
            
            
              
              
              
              Calvard v. Thompson. } Inclosd. Sum. to sher. Louisa.David v. Mastin.Philips v. Pines.
            
            
              
              Pleasants v. Robinson & Watson. Inclosd. one spa. to do.
            
            
            
              May
              13.
              
              Pleasants v. Robinson & Watson. Inclosed another spa. to sher. Bedford.
            
            
              
              
              
              Ewing v. Hinton. } Inclosd. Sum. to pl.v. Millar.
            
            
              
              Johnston v. Boyd & Baine. 100. Inclosd. Sum. to sher. Henrico.
            
            
              
              Biby v. Norrell. Inclosed Sum. to sher. Amelia & directions if did not live there to send it to sher. Chesterfeild.
            
            
              
              Greenlee v. Gray. } Inclosed Sum. to sher. Augusta and directed return.Gilmer v. Franciscos.Nicholas v. Franciscos.Donaghe v. Leeper. 2 petns.Patton v. Boggs.Campton v. Clarke.Smith v. Patterson.
            
            
              
              Greenlee v. Peteat. } Inclosed Sum. to sher. Botetourt & directed return.McMullin v. McDonald.Tetter v. Paris.
            
            
              
              Waterson’s petns. } Delivd. Sum. to J. M. for sheriffs Augusta & Botetourt.Johnston’s do.
            
            
              
              Waterson v. Matthews. Delivd. writ to J. Madison for sher. Augusta.
            
            
              
              Waterson v. Kennerly et ux. (350. acres). Steptoe has omitted to make out Sum. so get one.
            
            
              May
              14.
              
              Decrees &c. obtained last court.
            
            
              
              Allen v. Allen. Final decree.
            
            
              
              Harvey v. Seawell. Decree. Delivd. copy to Mr. Kerr.
            
            
              
              Waterson v. Gilbert. Dismd.
            
            
              
              Madison v. Bright. Dismd.
            
            
              
              Johnston v. Carvin. Petns. Dismd.
            
            
              
                Waterson  v. Alexander. Dismd.   v. Brackenridge. Dismd. 2 petns.   v. Bruister. The 1st. petn. dismd.   v. Christman. Dismd.   v. Waring. Abated.  
            
            
              
                Johnston  v. Bullett. Dismd.   v. Terry. Dismd.   v. Wilson. Dismd.   v. Dean et ux. & Davis. Dismd.   v. Dean et ux. Dismd.  
            
            
            
              
              Hawkins v. Wood. 2 petns. Dismd.
            
            
              
              Crockett v. Robinson. Dismd.
            
            
              
              Howell v. Netherland. Judgmt. for def.
            
            
              
              Key v. Ryan. } Judgmt. accordg. to award for pl.Matthews v. Ryan.
            
            
              May
              16.
              
              Webb v. Hunter. Wrote to Dav. Meade for instructions.
            
            
              
              Brown v. Tullah. Wrote to Neill Campbell to direct pl. to summon witness to prove relation.
            
            
              
              17.
              
              Jas. Kerr’s deed. Recd. 10/.
            
            
              
              22.
              
              Stubbs v. Burwell. Give def. credit fr. Ld. Raym.’s rep. 2. vols. & Salk. 2 v. in 1. £3–15.
            
            
              
              Garrett Minor (Spotsylva.) v. Anthony Strother and John Strother (Culpepper). Bring action of Debt on bond. Penalty £100. Condn. to pay £50 bef. June 1. 1770. date Mar. 17. 1768. Recd. bond.
            
            
              
              23.
              
              Henry Tucker (Halifax) his cases. Committed my opinion to writing. Note there were two points very distinct, viz. 1. how far daurs. of John Coles the testr. were intitled to interest on their legacies, 2. whether some slaves left to the appointment of Mrs. Coles, but never appointed, passed to the residuary legatee, or descended to the heir as undisposed of by the will. Charge two fees. There was a 3d. point, but it was short and easy so no charge for that.
            
            
              May
              23.
              
              Ballard v. Hacket. Delivd. Sum. to Jas. Marks.
            
            
              
              Sowel v. Davenport. Delivd. writ to Mic. Clarke.
            
            
              
              James Marks (Alb.) v. John Cobbs (Buckingham). Issue writ for takg. pl.’s mare in Albemarle and swapping her without advertizing. Cobbs had lost a mare, but totaly difft. in all it’s marks. Both were sorrels. Dam. £100.
            
            
              
              29.
              
              Shelton (Amhst.) v. Nichs. Davis (Bedford). A caveat in which I was empld. fr. def. abt. 1st. instt. and omitted to make memm. of it. Move to continue.
            
            
              
              
            
            
              June
              3.
              
              Kippen & co. (merchts. Glasgow) v. Francis Beckley (  ). An action of  in Gen. ct. Appear for pl.
            
            
              
              Gottee v. Stegoe. Jas. Lyle sais no sum. has ever issued, so see & send one out.
            
            
            
              
              8.
              
              Nelson v. Semple. Being abated by death of def. I entered it anew in form of Wm. Nelson v. Peter Copeland (  ) and John Walker Semple son & heir of John Semple decd. for 11,267 acres Pittsylva., on Beaver & Ready cr. & Irwin riv. Note Semple & Copeland both have acted all along as trustees for Harmer, King, Randolph & Copeland, so that these people are entitled to their proportions. Mr. Nelson’s claim is agt. Copeland alone on a debt of about 900£ and a mortgage of the lands, wch. mge. having become void in law by lapse of the lands, he depends on the equity of his title. Yet qu. if his mge. is made void by Semple’s subsequent petn. to which Mr. Nelson was no party.
            
            
              
              John Ward (Lunenburgh) v. George Hastings (Chestfd.). Empld. by Arch. Cary for def. in bill of injn. I am to deliver copy bill to D. Carr to take answer & to move to dissolve it.
            
            
              
              11.
              
              Bishop v. Prior. Entd. in S. O. with blank for acres. Get it filled.
            
            
              
              Lasly v. Raglin. Had some of the blanks filled up in S.O.
            
            
              
              12.
              
              Whiteside v. Coffee. This caveat to come on, so appear.
            
            
              
              
              
              Waterson v. Thompson. For 70. } Rect. of works prodd. so dism.Id. v. eund. For 65. acres
            
            
              
              Nicholas v. Francisco. Lodowick Francisco has written to Colo. Pendleton to allow certif. to pl. wch. note I saw.
            
            
              June
              12.
              
              Carter H. Harrison (Cumbld.) v. Jacob Mosby acting coroner, Tomas Davenport sworn in as coroner at the time of his being sherif and John Mayo magistrate (Cumbld.). Bring suit for committing pl. while he was high sheriff. Custody 48. hours.
            
            
              
              Peter Martin (Cumbld.) v. William Tyrrel (Cumbld.). Issue writ in TAB. Dam. £200.
            
            
              
              Lunsfd. Lomax (Amherst) v. Hugh Innis’s heirs (Caroline) and others. A petn. for 16,650 acres on Leather wood a branch of Smith’s riv. Pittsylva. T. M. Randolph is entitled to ⅓ of this. Appear for him. E. P. can acquaint me with the case. Summon Sam. Jordan as evidce.
            
            
              
              13.
              
              Lasly v. Ragland et al. One of these petns. was erroneously entered for 400 acres instead of 600. so enter anew. The pl. gets it altered himself.
            
            
              
              Manoah Lasly (Louisa) v. Wm. Morris (Hanover). Enter petn. for 312 acres on a Cawthorn’s run a bra. S. riv. of Pamunkey Louisa patd. by def.
            
            
              
              Id. v. Richd. Chapman (Gr. Britain). Enter petn. for 1300. acres Louisa on Harris’s creek a bra. of S. riv. of Pamunkey and Hickory cr. a bra. of N. riv. of Pamunkey patd. by def.’s father. The pl. enters these petns. in S. O.
            
            
              
              Mcbride v. Oneal. This caveat was erroneously entd. agt. John Oneale instead of Thomas Oneale, so entd. it anew in the S. O.
            
            
              
              Richd. Dudgeon (Charlotte) v. John Phelps (Halifax). Phelps petned. in the name of Farguson v. Jones for 1900 acres in Halifax and got a certificate. 400 of these were the property of the pl. convd. by deed who had regularly paid his q. r. but being made no party they got certificate for the whole. Dudgeon has entered a caveat agt. their pat. fr. his land but I apprehend it will be dismd. If so take necessary steps to recover his title. P. Carrington answers for my fee. These 400 acres lie on the waters of Terrible creek.
            
            
              
              John Smith (Lunenburgh) v. Richard Booker (Lunenbgh.). Enter caveat for 400 acres on the head of Fucking creek Lunenburgh. Pl. enters and pays fees.
            
            
              June
              13.
              
              Dudgeon v. Phelps. Recd. 40/.
            
            
              
              14. 
              
              Jefferson v. Colston. Wrote to pl.
            
            
              
              Wallace v. Hix et al. } Dismd.Robinson v. Porter et al.Young v. Waterson.Mcbride v. Oneal.Ewen v. Harrison. Lds. patd.Whiteside v. Coffee et al.Cox v. Harper.
            
            
              
              Cuningham v. Duke.} Ord. conc. obtd.Jones v. Lewis.Handcock v. Walker et al. Carr v. Smith.Matthews v. Riley.McCue v. Patton.Cocke v. Cornwall.Napier v. Hulvey.Mcbride v. Shaw.Fendley v. Fendly.     Id.v. eund.Shanklin v. Gordon.Morrison v. Brady.Dudgeon v. Phelps.
            
            
              
              15.
              
              Nelson v. Copeland. Entd. in C. O. Took out Sum. & pd. 5/9.
            
            
              June
              18.
              
              John Wilkinson (Alb.) v. Henry Dawson (Augusta). Enter caveat for 190. acres joining Wm. Thompson and Thos. Stuart on the waters of the S. riv. of Shenand. Augusta. The lines contain in truth 330 or 340. The pl. claims by prior entry, and there never was notice to him by the surveior.
            
            
              
              Id. v. Samuel Black (Augusta). For 400 acres joining the lands of Wm. Thompson and Edward Hall on wat. of S. riv. of Shenand. Augusta. Claimed by prior entry as the other. The pl. enters them himself in the S. O. and pays the two dollars and takes out Summonses.
            
            
              
              19.
              
              Cuningham v. Duke. Recd. 5/9.
            
            
              
              Harris v. Deane. Recd. 10/.
            
            
              
              Douglass v. Mousley. } Pet. F. Trent is to pay my fees in October.Devire v. Smith.
            
            
              
              20.
              
              Nelson v. Copeland. I am desired by P. Coutts (Henrico) to support his interest which is not inconsistent with Mr. Nelson’s. I am to enter a petn. for Coutts, or bring a writ of error or both if I think they will admit any chance of proving Semple’s certificate void for want of parties. Recd. Semple’s letter to Copeland declaring his petn. was friendly.
            
            
              June
              21.
              
              Harris v. Holdens. N. S. } Accomack.Id. v. eosd. N. S.
            
            
              
              Marks v. Cobbs. Writ. Buckingham.
            
            
              
              Tetter v. Paris. N. S. Botetourt.
            
            
              
              Hughes v. Buckners. Sum. Caroline.
            
            
              
              Minor v. Strothers. Writ. Culpepper.
            
            
              
              Harrison v. Hudgens. Al. cap. Cumb.
            
            
              
              Perryman v. Polley et ux. Al. cap. } Pittsylva.v. Sloane et ux. Al. cap.v. Watson. Al. cap.
            
            
              
              Bell v. Blagg. Al. cap. Westmoreld.
            
            
              
              Anderson v. Waterson. Ca. Sa. Augusta.
            
            
              
              Inclosed above process to sheriffs of counties respectively.
            
            
              
              Jefferson v. Bates. Inclosed al. cap. to J. Nicholas.
            
            
              
              Williams Coles (Hanover) and Walter Coles (Halifax) exrs. of John Coles decd. v. William Mouatt (Britain) and George Donald (Henrico). Bring bill in Canc. to subject money of Mouatt’s in the hands of Donald to satisfy a debt due from Mouatt to Coles. See Walter Coles memm.
            
            
            
              
              Shelton v. Davis. Recd. 50/.
            
            
              
              Hanbury (Gr. Britain) v.        Corbin’s exrs. A suit brot. retnble. to last October. Appear for defs. Emploied by Rd. H. Lee who is one of the exrs. He thinks the action unjust. The demand is for a debt due to Hanbury from Allerton’s estate, of which Currie was exr. Currie has in his possn. an account on paper in which Corbin charges Currie with this money as pd. by him (Corbin) to Hanbury, but there is no proof that Corbin ever assumed to Hanbury, so qu. if Hanbury should not sue Currie, and Currie Corbin’s exrs. Another objection is that Colo. Lee has pd. off a bond of Corbin’s to Hanbury which bond he thinks was subsequent to this acct. of Hanbury’s and consequently was included in it and so is paid. He offd. to Mr. Waller to pay it if it could be made appear not to have been included. Colo. Lee will send me this bond.
            
            
              
              22.
              
              Thos. Nelson junr. (York) and Wm. Coutts (Henrico) v. the Honble. Wm. Nelson (York) and Patrick Coutts (Henrico). Entd. petn. for 9267 acres on Beaver and Ready cr. & Irwin riv. Pittsylva. patd. by Andr. Shephard Aug. 30. 1763. This is my plan. The legal title to these lands was vested in W. Nelson and Patrick Coutts by mge. from Copeland, Copeland havg. an equity of redemption. Semple havg. petnd. v. Copeland only cd. recover only his eq. of redemption, so that legal estate is now in Nelson and Coutts & the right of redemption in Semple’s heir as trustee for Copeland. Therefore I shall move for writ of error to reverse the certificate because Nelson and Coutts were not parties, & entd. this petn. to save the lands in the mean time for fear some third person shd. defeat us by bringing petn. v. Nelson & Coutts.
            
            
              June
              22.
              
              The Honble. Wm. Byrd (Ch. city) v. Wm. Cuningham (Scotland). Cuningham was in partnshp. with John Doncastle and Alexr. Finnie in 1759. and the company purchd.
            
            
              
              25.
              
              Isaac Reid and Joseph Friend church wardens of Cornwall parish (Charlotte) v. George Boyd et al. ch. ward. & vestrymen of Antrim parish (Halifax). Bring suit for pls. in this case. A poor woman of Antrim, moved into Cornwall and within the year was taken with a disorder of which she died. During her illness the pls. provided a physician and necessaries which cost about £25. For this the suit is. Issd. writ in Case Dam. £100. Paul Carrington empld. me and is to send me more particular state before I file my declaration.
            
            
              June
              25.
              
              Lunsford Lomax (Amherst) v. L. Lomax senr., E. Pendleton, Alexr. Rose, Hugh Innis, Jno. Richards, and Catherine Innis exrs. of Robert Innis and  Innis (Caroline). A petn. in which Thos. Mann Randolph is concerned. It is said to be friendly but qu.? Write to Lomax to know if it is. If not send blk. spa. to Sam. Jordan Buckingh. who can prove effects on the land. See entd. before June 12.
            
            
              
              26.
              
              Hayes et al. v. Hayes et al. Wrote to pl. Hayes and inclosed him vouchers, with directions how to proceed in proving his account before the commissioners.
            
            
              
              27.
              
              John McCaul (mercht. of Gr. Britn.) v. John Townshende et al. (Lunenburgh). An appeal at Com. law from K. & Queen retnble. next Octob. Emploied by J. Power to appear with E. P. for appellant. Robinson Dangerfeild is to pay my fee.
            
            
              
              See July 22. post omission here to be inserted.
            
            
              
              28.
              
              Smith et al. v. Graham et al. Inclosed decln. in ejectmt. to Smith.
            
            
              
              Charles Carter of Corotoman (Lancaster) v. the Honble. Robert Carter (Wmsburgh.). See memm. of case. Bring bill in canc. to perpetuate testimony and also for discovery of what def. may know. Bring also writ of right to recover the land.
            
            
              
              29.
              
              Dixon v. Perks. Recd. of J. Tazewell on acct. of Perks £5.
            
            
              
              Martin v. Tyrrel. Took out writ.
            
            
              
              Coles v. Mouatt. Took out spa.
            
            
              
              Wilkinson v. Fitzpatrick. } Took out N. S. and pd. Hubard 34/6.Pleasants v. May. 2. Sumss.Shannon v. Green.Shipman v. Langdon.Gordon v. Broyls.
            
            
              June
              29.
              
              Luney v. Meets. } Took out N. S. and pd. Hubard £2–11–9.Hopkins v. Cook.Strange v. Murril.Hamilton v. Wilson.Cabell v. Lee.Strange v. Brook.Mead v. Williamson.Witt v. Abney.Brown v. Tullah.
            
            
              
              Harrison v. Mayo & Mosby. Issd. writ in TAB. Dam. £1000.
            
            
              
              Carter v. Carter. Issd. spa. in Canc. and left it in S. O.
            
            
            
              July
              2.
              
              Ward v. Hastings. Sent bill to D. Carr to take answer.
            
            
              
              
              
              Harrison v. Hudgens et al. Al. cap. } Inclosd. to pl.v. Bernard. Al. cap.v. Mayo et al. Cap.
            
            
              
              Martin v. Tyrrel. Inclosd. wrt. to sher. Cumbld.
            
            
              
              Mayo v. Lewis. Left Dedims. for D. Carr.
            
            
              
              3.
              
              Richard Woolfolk’s case (Albemarle). I am to give my opinion.
            
            
              
              5.
              
              Farrar v. Randolph. This suit proceedg. Charge def. with a fee.
            
            
              
              6.
              
              Bates v. Cannon. Write to pl. that will not appear for him and remit fee.
            
            
              
              7.
              
              Strange v. Brook. Amelia. } Inclosd. process to several sheriffs and directed what returns to make.Shannon v. Green.} Augusta.Hamilton v. Wilson.Cabell v. Lee. } Buckinghm.Pleasants v. May. 2. Sum.Strange v. Murril. Halifx.Coles v. Mouatt. }  Henrico.Brown v. Tullah.Gordon v. Broyls.} Pittsylva.Hopkins v. Cook.
            
            
              July
              7.
              
              Mead v. Williamson. Inclosd. Sum. to pl.
            
            
              
              10.
              
              Woolfolk’s case. Commd. opinion to writing.
            
            
              
              12.
              
              Jones v. Lewis. Wrote to Jones.
            
            
              
              Robinson’s ca. Wrote to Robinson to know dates of his father’s and mother’s deaths.
            
            
              
              Hugh Daugherty (Albemarle) v. George Blaine and Alexr. Blaine (Albemarle). Bring Debt on promisory note sealed for 100£ paiable June 1. 1770. It is due for Daugherty’s estate. A negro, part of it, they pretend he had no right to. He sais he had. Let them therefore enjoin if they please and produce their proofs. Recd. the promisory note and 52/6.
            
            
              
              Id. v. Claudius Buster (Albemarle). Bring Debt on promisory note for £15–7–6 paiable June 1. 70. for a still. Def. pretends a defect. The pl. states it so as that there is no danger from this. At any rate they are to enjoin if they please, and prove the defect at the time he received it which was 18 months before. He never complained till time of paimt. came. Recd. the note and 52/6.
            
            
              
              Ballard v. Hackett. Send for N. S. Recd. 52/6.
            
            
              
              ✓
              Henry Davis (Albemarle) v. James Cox and Willm. Cox (Caroline). Enter petn. for 100 acres Albemarle on both sides Lynch’s river a branch of the Rivanna adjoining the lands of Ephraim Symmonds and Robert Thompson. Patd. by John Snow  Cox fath. of def. within 50 years. Recd. 17/6. Def. seems not certain but may have been effects, however he thinks nobody will defend. No patt. to be fd. See post Mar. 22.
            
            
              July
              12.
              
              John Strange (Albemarle) v. James Wooddie (Halifax). Enter petn. for 400 acres on Ballenger’s creek Albemarle patd. by James Wooddie father of def. about 20 years ago. This is same land as the caveat is for so dismiss that. Qu. at Auditor’s office if q. r. not paid? It is probably done lately as a Sum. was served on the def. in the caveat. No patt. to be found for 50. y. back.
            
            
              
              Witt v. Abney. Delivd. Sum. to pl. and altered number from 76. to 86. Recd. 31/3.
            
            
              
              Hickman v. Harper. } Delivd. Sum. to Tom Napier.Wilkinson v. Fitzpatrick.
            
            
              
              Napier v. Hulsey. Recd. £3–3–9. Remit 3d.
            
            
              
              Carr v. Smith. Recd. £3–4.
            
            
              
              13.
              
              Donaghe v. McCaul. Credit Donaghe cash recd. Mar. 15. 1768. omttd. in Ledger 7/6.
            
            
              
              Buchanan v. Bowan. Allow in next years acct. (omittd. in this) gratuity 9d.
            
            
              
              Ballow v. Wright. Remit £2–10 it being suit at Law and erroneously chargd. £5.
            
            
              
              Compton v. Clarke. Gratuity omittd. 6d.
            
            
              
              Blake v. Jones. Credit Daniel cash recd. Sep. 16. 1768. and omitted 20/.
            
            
              
              A. Hamilton v. Mann. Qu. if the credit of Mar. 22. 1769 is not an error, and whether I shd. not charge him agn. wth. 30/.
            
            
              
              W. Hamilton v. Mann. The same. I think I never recd. but one £3.
            
            
              
              Johnston v. Robinson et al. Credit Johnson by cash recd. 1768. May 9. and omitted 40/.
            
            
              
              Rees v. Talford et al. Charge James Talford for his sons Jeremiah and Andrew two fees omitted £5.
            
            
              
              Jas. Pleasants. Give him credit for £2–10 recd. May 6. 1767. and omitted.
            
            
              
              Thos. Stockdon. Credit him cash recd. Aug. 19. 1767. and omitted 10/.
            
            
            
              
              Smith v. Patterson. Gratuity omitted 1/6.
            
            
              
              Cabage v. Stephens. Charge £2–10 more it being a land cause.
            
            
              
              John Tilleroy. Credit him cash recd. and omitted Aug. 18. 1767. £1–10.
            
            
              
              Robert Young. Credit him cash recd. 1768. Aug. 16. and omitted 20/ and charge tax omitted 2/6.
            
            
              
              13.
              
              Key v. Ryan. } Send for ca. sa.Matthews v. Ryan.
            
            
              
              Enquire of Steptoe what taxes I pd. May.
            
            
              
              Burger v. Glenn. Credit pl. by Abrm. Balyal’s assumpsit 10/.
            
            
              
              14.
              
              Jones v. Lewis. Inclosd. ord. conc. to pl.
            
            
              ✓
              16.
              
              Alexr. Fretwell (Albemarle) v. May Burton (Orange). Enter petn. for 544 acres Albemarle on the South branch of the Rivanna patd. by def. within 20 years. Patd. by  Coleman within 30 years.
            
            
              
              Having on the loss of my former accts. had occasion to draw them up anew (which I was enabled to do with great accuracy by saving my rough and fair memm. books) I have done so, and have examined them so minutely and put them to so many several tests that I can pronounce there is not an error except those entered just above. The following is a list of balances due June 1. 1770. which is perfectly accurate except as to the errors before mentioned. It will be found to differ in several articles from the lists of balances for 1768. 1769. but I have compared them together, observed and examined into the causes of these differences, found that the errors were in the former, and accounted to myself for the manner in which they arose. In general indeed they proceeded from my not having so settled rules for charging.
            
            
              
               List of balances due June 1. 1770.   £   s    d   Allegre Wm. (Henrico)  Archer John (Augusta)508¼   Allegre William. (Henrico)1100   Aldridge Robert. (Frederick)710  d +Allen James. Augusta.140   Allen Elizabeth. Essex.100   Allen Henry and Wm. Gatewood. Essex.400   dAlexander Charles. Stafford.10  ✓ +Burger Manus. Augusta 17/32183   Baird John. Buckingham.5  Bland Theodorick. Prince George.210  ✓Brown Margaret. Henrico. Alexr. McCaul secur.2183   +Buchanan John. Augusta.559   ✓Bowyer Thomas. Augusta. £7–12–6210  Bowyer Michael. Augusta. (incldg. 8/3 v. Moore)5109   Ballow Thomas. Amherst. See July 13.500   Biby John. Albemarle.55  Banks Tunstall. K. & Q. and Alexr. Rose. K. Wm.50  ✓Boyd George. Halifax. Isaac Coles security210  Browns Franc. & Richd. Gr. Britain. J. Mills atty.5  ✓Blackwell Wm. Albemarle. Jno. Marks security2159   Brown, Robert. Henrico.210  Bell Joseph. Augusta.2126   dBallard Thomas. Albemarle.2126   Burwell Lewis. Gloster.15  Baine Alexr. Henrico.210  ✓Bishop James. Albemarle.283   ✓Baugh Burwell. Chesterfeild.210  Ball Burgess. Lancaster.5  d +Clarke, Samuel. Culpepper.2126   Christian Israel. Augusta.55  Crawford Samuel. Augusta. Jno. Mills security55  ✓Cabell Joseph. Buckingham.2159   Coles Isaac. Halifax.500   Cary Archibald. Chesterfeild.500   Campbell Archibald. Norfolk1100   Calvard Wm. Louisa Goochland2126   dCarr Thomas. Albemarle340   Carlyle John. Fairfax.1000   Cooke Joseph. Chesterfeild2100   Cocke Allen. Surry2100   ✓Coles Walter. Halifax. £7–12–62100   Crocket Samuel. Augusta.2126   +Clarke Robert. Bedford2100   ✓Donaghe Hugh. Augusta. See July 13. £2–155126   Devire James. Augusta7150   Dinwiddie Robt. Gr. Britain. Colo. Corbin atty.2100   ✓Daniel Vivian. £4.   Wm. Tandy security. See July 13.500   Dandridge Nathaniel West. Hanover.500   Dalton Samuel. Caroline.500   Douglass Jonathan. Augusta2126   Douglass George. Amherst2140   ✓Dalton David. Albemarle0126   dDeane Richard. Buckingham.0100   Donald George. Henrico.2100   ✓David Samuel. Louisa. £1–1–32126   Dowling Robert. Augusta.2126   ✓Davies Nicholas. Bedford. 5/92100   dEwen Henry. Augusta2100  dEwen Henry and John. Augusta776dEwen Wm. Augusta.2100dEwen Andrew. Augusta2100Eyre Severne. Northampton500✓Evans Thomas. Albemarle293Fry John. Albemarle800Ford John. Albemarle059✓Frame David. Augusta5156Fleming John’s exrs. Cumberld.2100Fleming Thomas. Cumberld.2100Finley John Armour. Albemarle500Fleming Tarlton. Goochland3100✓Gwinn Patrick. Augusta2100Gwinn John. Augusta. Patrick Gwinn security2100Gwinn Daniel. Augusta. Patr. Gwinn security2100Gatewood Wm. Essex. Vide Allen Henry.Guthrie James. K. and Q.2100Gay Samuel. Albemarle2109Gottee Sarah. Henrico. James Lyle security2100Galloway John. Bedford. Jas. Pleasants secur.2100  ✓Gordon Archibald. Pittsylva.2159   dGraham John. Augusta.2100   Graves Edmund. Pittsylva.500   Hamilton Thomas. Augusta2100   Hayes Hugh. Augusta2100   Harrison Benjamin. Goochld. A. McCaul secur.500   Hickman Edwin. Albemarle2126   Herbert Wm. Botetourt3150   Hayes Wm. Bedford. John Mills security7150   ✓Hogg Peter. Augusta. £7–10500   Herbert David senr. Botetourt.213   Herbert David junr. Botetourt213   ✓Harrison Carter Henry. Cumberland £15–12–6550   dHandcock John. Albemarle240   Hughes William. Louisa2126  Hamilton Wm. Augusta. } Jno. Graham ante. security. See July 13.376Hamilton Andrew. AugustaHughes John. Cumberland1100Holt John. Sussex500Harrison Charles. Surry. Augstne. Claiborne secur.500Harvey William. Gloster.50Harrison Matthew. Augusta.083✓Hopkins Arthur. Mecklenburgh2100✓Hamilton Robert v. Wilson. Augusta.100Harris John. Albemarle301½Hawkins Benjamin. Augusta550✓Hickman William. Albemarle2183Huckstept Samuel. Albemarle500Ingram Archibald & co. N. Campbell. Glasgow2100dJones Gabriel. Augusta. (including 10/6 pd. W.)0146Johnston Andrew. Augusta866✓Johnson Philip. New Kent. See July 13. £3.500+Johnson Matthew. Louisa2126dJopling Thomas. Amherst2100✓Jefferson George. Pittsylva.7100✓Johnston Andrew & Wm. Shannon. Augusta220Jordan Samuel. Buckingham2100dKey Henry. Amherst2126Lewis Thomas and Andrew. Augusta026Lewis John. Byrd. Carolina500Lee Edward. Albemarle2126dLuney Joseph. Augusta2100✓Leigh Ferdinando. King Wm.2100Lasly John. Louisa.250dMeriwether Francis. Amherst2126Macandles Wm. Augusta243Mills John. Augusta426Mackain James. Augusta. Jno. Mills security.400dMaclanahan John & Alexr. Augusta2100+Macmullin William. Augusta2100✓Meade William. Bedford2189dMatthews James. Amherst2126+✓Maccue John. Albemarle. 19/92199✓ +Matthews Samson. Augusta2159✓ +Macbride Francis. Augusta £4–194166Maccaul Alexr. Scotland2100✓Madison, John junr. Augusta850Madison Thomas. Augusta300Maupin Daniel. Albemarle.100Maclanahan Alexr. Augusta2100May Agnes. Lunenburgh2100d +Morrison Rachael. Amherst1183dMacdowell James. James City500✓Macnight Thomas. Carolina2148Minor Garrett. Spotsylva.2126Marks James. Albemarle2126dNapier Thomas Albemarle340Neill John. Dinwiddie2100✓Pleasants James. Cumberland. See July 13. £14–14–6.1430Patteson Charles. Buckingham009Price Leonard. Goochland2100+Phelps Thomas. Buckingham1100d +Poage John. Augusta500Philips William. Louisa3150dPerks John. Gr. Britain. Jno. Tazewell atty.500Patton John. Augusta2126Perryman Richard. Pittsylva.500+Rutherford William. Augusta2100Ragan Jeremiah. Augusta006✓Randolph Thomas Mann. Goochland. £13–15650+Robinson Charles.2159+Reply Richard.2100Rose Henry decd. (Amherst)2183Robertson George. Chesterfeild.2100Rose Alexr. See Banks Tunstall.✓Reid Alexander. Amherst2100Ray James. Augusta.0126Robinson John. Hanover100Rucker Ambrose. Amherst100✓Stockdon Thomas. Augusta. See July 13. £1–17–6275Sloane John. Augusta.243Smith Francis. Augusta2100Shelton John. Augusta850Sunderland Daniel. Frederick100Strachan Peter. Henrico500✓Stephens Lewis. Frederick. See July 13. £52100dSpeirs Wm. Albemarle2163+Smith Abraham. Amherst2100✓Strange John. Albemarle3196✓Shipman Isaiah. Augusta2100✓Shanklin Andrew. Augusta283Sallee Jacob. Buckingham.500✓Shannon Wm. Vide Johnston Andr. & Shannon.Syme John. Hanover2100Stegoe Thomas. Cumberland.2183Seaton George. Amherst2100Swann John. Albemarle526Sowell Joseph. Albemarle2126Smith Burgess. Lancaster1156dTilleroy John. Augusta. See July 13.1100Thompson John. Augusta3150Talford James. Augusta. See July 13.170+Thorpe Francis. Bedford.500✓Turpin Thomas. Cumberland526Thompson John. Williamsburgh150Thornton Francis. Spotsylva.500+Tunstall Thomas. Halifax2100✓Thompson Robert. Augusta1153dTucker Henry. Halifax200Tugwell John. Amherst.100✓Witt Abner. Albemarle. £2–2–6380Waterson Wm. Augusta17176✓Walker Thomas. Albemarle0100+Winston William. (Albemarle. Goochland now)550Watkins William. Cumberland2100✓White Alexander. Frederick752Wood Thomas. Prince Edward2100✓Wilkinson John. Albemarle. £17–6–62183✓Walker George. Prince Edward2126+ ✓Young Robert. Augusta. See July 13. 12/62100 
            
            
              
               On those marked + I have written to the persons for their balances.
            
            
            
              July
              22.
              
              Waterson v. Allen. } Wrote to clients for their balances.Burger v. Glenn.Clarke v. Coffee.The King v. Jones.Hughes v. Johnson.McMullin v. McDonald.Phelps v. Lyle.Mclure v. Poage.Buchanan v. Rutherford.Robinson v. Porter.Reply v. Patteson.Reid v. Bowan.Devire v. Smith.The King v. Thorpe.Winston v. Grear.Curd v. Edger.Young v. Waterson.
            
            
              
              Reid’s cases. See April 19. Wrote to pl. that I should decline appearing in them.
            
            
              
              Galloway v. Burnley. Wrote to sher. Orange to know what is done.
            
            
              
              Cuningham v. Duke. } Wrote to clients June 27. and omitted to enter it.Handcock v. Walker.Carr v. Smith.Douglass v. Mousley.Matthews v. Reyley.Maccue v. Patton.Napier v. Hulsey.Strange v. Murril.v. Wooddie &c.Mcbride v. Oneal.Findley v. Findley.Shanklin v. Gordon.Morrison v. Brady.Tunstall v. Hunt.Buchanan’s cases.
            
            
              July
              23.
              
              Tugwell’s case. Committed my opinion to writing.
            
            
              
              29.
              
              Edwd. Beard (  ) v. Peter Hogg (Aug.). Action on case in Augusta ct. Directed by def. to send to S. O. for Hab. corp. to remove to Gen. court. Wrote to Steptoe accordly.
            
            
              
              31.
              
              McCue v. Patton. Recd. 40/.
            
            
              Aug.
              9.
              
              Hugh Daugherty (Albemarle) v. Wm. Sowell & Eliz. ux. Margaret, Sarah, Mary & John Daugherty (Alb.) infants. See Sep. 17. Bring one or more actions for their maintce. from Aug. 1766 till June 1770. except Sarah & Mary till 1769. only. The pl. is exr. of Michael Daugherty their father. Elizabeth Sowell wife of Wm. Sowell is guardian and John Sowel, David Nowling & Wm. Moran her securities. The pl. as exr. sold to Wm. Sowell assets to the amt. £34–18–11 as appears by note dated Sep. 25. 1767. Recd. 52/3. Take no suits agt. pl. See acct. &c.
            
            
              
              N. Meriwether v. Fr. Meriwether. This land is sold to Chas. Lambert who desires me whenever prest. petn. is near out to enter a new one, on his behalf.
            
            
              
              Daugherty v. Blaine. The def. pd. me £101. wch. I immediately pd. to Chas. Lambert for him & retd. Lambert my fee & £2–12–6.
            
            
              Aug.
              9.
              
              John Coles (Alb.) Isaac Coles (Halfx.) George Mutter & Sarah ux. (Hal.) Henry Tucker et Mary ux. (Hal.) v. Walter Coles (Hal.). Make these parties pls. or defs. as may be proper to determine in friendly way the question as to the slaves appointed by Mr. Coles. I am to state the three several claims to the court & take their opn. wch. parties agree shall be decisive.
            
            
              
              Handcock v. Walker. Recd. 26/.
            
            
              
              Harris v. Holden. The land was lost in the time of def.’s father.
            
            
              
              Davis v. Mastin. Recd. 31/3.
            
            
              
              George Bell (Louisa) v. Richard Johnson (Louisa) & John Boswell (Hanover). An appeal in Common law from Louisa carrd. down since last court. Empld. by George Bowan to appear for defs.
            
            
              
              ✓
              Lasly v. Ragland. Recd. now accurate list of defs. to wit, Samuel Ragland, John & Wm. Ragland (Louisa), Thos. Tinsley et Martha ux., Nathanl. Bow et Mary ux., Pettus, Edwd. & James Ragland (Han.), Jeremiah Pate & Frances ux., Evin Ragland (Halfx.), Edwd. Brewer & Sarah ux., Wm. Brewer & Susanna ux. (Mecklenb.), John Jones & Ann ux. (Cumbld.). Have proply. entd. Pl. suspects forged rects. so send blk. spa. from nxt. court. Send for Sum.
            
            
              Aug.
              9.
              
              Lasly v. Morris. Send for Sum.
            
            
              
              Witt v. Abney. Recd. 5d.
            
            
              Aug.
              14.
              
              Lomax v. Lomax et al. Ante June 25. Wrote to Colo. Jordan inclosing spa.
            
            
              
              Bates v. Cannon. Wrote to sher. Bucking. to inform pl. I declined appearg. for him, but will take care of suit till he empl. oth. counsel.
            
            
            
              
              19.
              
              Robinson’s case. Commd. my opn. to writing.
            
            
              
              20.
              
              Burger v. Glenn. Recd. 31/.
            
            
              
              21.
              
              Luney v. Meets. Recd. £2–15–9. Direct to pl. to care John Bowyer. When I give him acct. of his judgmt. inclose to him the copy of works.
            
            
              
              Robert Mclanahan (Augusta) et Katey ux. v. John Jones (Caroline) tenant in possn. and one of claimants. Bring ejectm. for one moiety of  acres of land in Caroline. This is the case on which I formerly gave an opinion. The qu. is entail or not? Employ G. W. aux.
            
            
              
              ✓
              Iid. v. Frederick Hartsough (N. Carolina). Enter petn. for  (perhaps 130) as. on Craig’s creek Botetourt patd. by James Patton Nov. 3. 1750. Enquire first at Aud.’s office as to no. of as. Humphrey Madison father of pl. bot. and pd. for it. The def. run off before made title but has since sold to another tho’ not conveied.
            
            
              
              ✓
              Iid. v. eund. Enter caveat for 184 as. on a bra. of Craig’s cr. joing. the lands of Henry Paulin Botetourt. Pl. has same equitable right to this.
            
            
              
              Simon Galaspy (Augusta) v. Thos. Wilson (Pennsylva.) and James Wilson (Botetourt). Enter caveat fr. about 50. as. Botet. on No. side Wilson’s cr. a wat. of Jas. riv. between Rob. Galaspy’s entry & Wm. McMurry’s survey. Works not retd. Recd. 50/.
            
            
              Aug.
              21.
              
              Waterson v. Allen. Recd. 24/.
            
            
              
              Lowry (Amherst) v. Thos. Bowyer, Jno. Lewis, Samuel Lewis, &  Frog (Augusta). An action of TAB. to be brot. Appear for T. Bowyer.
            
            
              
              Maclure v. Poage. Recd. £5.
            
            
              
              ✓
              Hugh and Peter Rose (Amherst) v. Lifely. Enter caveat for the same lands caveated by H. Rose. They are his exrs. See 1769. Jan. 12.
            
            
              
              Ewen v. Smith and Hinton & Millar. Dismiss by ord. pl. which are the whole of his.
            
            
              
              Remit fees in the three cases where the Ewens were defs.
            
            
              
              Henry Ewen. Recd. £7–7–6.
            
            
              
              22.
              
              Jacob Woodly (Aug.) v. Thomas Moore (Aug.). A suit in Canc. in Gen. court. Appear for def. Spa. retnble. to next court.
            
            
              
              Compton v. Clarke et ux. and Ragan v. Cane. Write to Daniel Smith in what state they are & send letter to T. Bowyer’s.
            
            
              
              Bowyer v. Moore. Dismiss.
            
            
              
              Jones v. Lewis. Recd. 29/6.
            
            
            
              
              Archer v. Dandridge. Archer sais the original debt was £250. and that there was about £100. due when he delivd. bond to me. William Stuart a schoolmaster in the cowpasture calculated the interest.
            
            
              Aug.
              22.
              
              Shipman v. Langdon. This is to be dismissed the patent havg. been issued during the interregnum of Blair. Enq. if 3 years out. If not enter petn. as soon as they are out.
            
            
              ✓
              23.
              
              Thomas Bowyer (Aug.) v. Agatha Welsh (  ). A petn. entd. for 50 as. near Staunton patd. by Beverley part of his manor. Step. has entd. the petition but not send Sum. Direct him to enq. at Aud.’s off. if q. r. paid.
            
            
              
              ✓
              Id. v. eund. For a lot in Staunton No. 12. in same situan. as the above.
            
            
              
              John Stuart (August.) v. James Callison (Augusta). Enter  for 252 as. on the North mountain adjg. lds. of Jno. Wilson Augusta. Same case as Stuart and Callison ante Jan. 21. Carrd. forwd. to rough memm. book 1773. Jan. 8.
            
            
              
              Young v. Waterson. Recd. 20/.
            
            
              
              Wilson v. Hoss. This is friendly to get good title so take ord. soon as can.
            
            
              
              Micaj. Chiles (Alb.) v. Robert Mclanahan et al. (Aug.). Action of TAB. to be brot. If brot. appear for Mclanahan. He never touched Chiles. Was only present.
            
            
              
              Smith v. Patterson. Dismiss. J. Madison is to pay costs. Smith agrees.
            
            
              
              24.
              
              Crow’s cases. These are to be dropped. Repd. Crow 10/9. See Mar. 23.
            
            
              Sep.
              8.
              
              Pleasants v. Robinson. Dismiss by ord. of pl. and charge no fee.
            
            
              
              11.
              
              Archer v. Cocke. If I hear nothing further I ought to file injn.
            
            
              
              13.
              
              Fleming’s case. Commd. opn. to writing.
            
            
              
              James Laird (Augusta) v.  Nuttall        . An action on case agt. the defs. constables for letting his servt. escape, brot. 2 years ago. Appear for pl. See his case.
            
            
              
              Waterson’s cases. Gave him list of his petns. with directions how to give security to wit by bond to each def. pen. £5 for every petn., and to inclose to me before the 7th. of the court.
            
            
              
              Daugherty v. Buster. Recd. £14–16–6 and took his note for 3/10 the balance & the costs, whereon I delivd. him his bond the principal & interest beg. £15–0–4. Note if I am not entitled to a fee I am to take none from def. but refund to the pl. the fee I recd.
            
            
              
              Pd. to Chas. Lambert 20/ for Hugh Daugherty, the rest I borrowed on interest.
            
            
              
              ✓
              Rachael Morrison (Amherst) v. Robert Ayres (perhaps dead tho not known). Ent. caveat for 150 as. on the bras. of Stoney cr. of Rockfish riv. Amherst. Note this is sa. land for caveat Morrison v. Brady was entd. but they misinformd. me of qty., and 2dly. the right ws. fixd. in Ayres by entry & survey. I charge no 2d. fee. The old balce. £1–18–3, and 8/3 for this = £2–6–6. Sam. Woods is to pay, so credit her.
            
            
              Sept.
              13.
              
              Wilkerson’s cases. Recd. 11/6.
            
            
              
              
            
            
              15.✓✓✓✓
              Davis v. Cox. } Wrote to Steptoe to enter in S. O.Strange v. Wooddie.Fretwell v. Burton.Mclanahan et ux. v. Hartsough. Petn.Iid. v. eund. Caveat.Galaspy v. Wilson.Roses v. Lifely.Bowyer v. Welsh.Id. v. eund.Morrison v. Ayres.
            
            
              
              
            
            
              
              Lasly v. Ragland. Wrote to Steptoe to perfect the entry.
            
            
              
              17.
              
              Daugherty v. Daughertys. See Aug. 9. I have directed pl. to get the guardship. from the mother of these children, accordg. to the will, & then to sue those who were her securities for the guardshp. for the money wch. her husband owes the estate, and wch. if his wife continues guardn. he wd. plead he held as guardn. for the children. Therefore do nothg. in this suit as yet.
            
            
              
              19.
              
              John Biggs (Amherst) v. Alexr. Reid, & David Macanallo (Amherst). Issue writ in TAB. for this cause. Chas. Rodes had a warrant for 6/ tried before Reid as magistrate. For this money (it is supposed) the pl. was commd. to jail Apr. 2. 1770. & kept there till Apr. 17. Macanallo was the constable who carried him to jail. This commitmt. may have been for this cause. Rodes’s negro brot. 3 bushels of rye to pl. He proves he was going to inform Rodes of it, but before he did the warrant of debt for 6/ was served on him, so qu. if he mt. not be suspected of being accessary to the theft. The pl. is to send me copy of the warrant, escape warrt. & mittimus. Recd. 8/7½. Issue no writ till I hear. Speak to E. P. to assist.
            
            
              Sep.
              23.
              
              Thos. Walker (Alb.) v.  Ragland et al. A petn. entd. fr. lds. in Louisa. Frdly. The defs. chuse a pat. shd. iss. in pl.’s na. If is shd. certify that be it so. Charge pl. wth. fee. See hs. letter.
            
            
              Oct.
              1.
              
              Biggs v. Rhodes et al. Recd. the escape warrt. signed by Roades, so join him in action.
            
            
              
              4.
              
              Roderic McRae (Alb.). Charge him advice in his dispute with Philip Mcrae. Left his papers at Mr. Carr’s.
            
            
              
              Athawes et al. (Gr. Br.) v. Fr. Willis senr., Fr. Willis junr. et al. (Gloster.). Appear for Fr. Willis junr. and charge no fee.
            
            
              
              John Baylor (Caroline) v. F. Willis junr. (Gloster.). Appear for def. and charge no fee.
            
            
              
              11.
              
              H. Tucker’s cases. Recd. 40/.
            
            
              
              John Campbell & co. (Scotland) & Jno. Taylor (Antigua) v. Wm. Snipe (Antigua) Thos. Hepburn & Jno. Mitchell (Portsmouth) as garnishees in a suit agt. William Snipe (Antigua). He does not know exactly how much he has in their hands but he supposes about £140 when the accts. are settled. A suit in Chanc. Snipe is indebted to pls. & being out of colony they sue in Chanc. and Hepburn & Mitchell as having effects in their hands. Empld. by Mitchel for defs. Charge one fee only.
            
            
              
              Jno. Taylor (Antigua) v. the same. For the same cause. Charge one fee to defs. They are desirous of preventing pls. from taking these effects if possible because there are other creditors in Britain whom they wish to assist. Qu. if they had any effects when spa. served.
            
            
              Octob.
              12.
              
              Alexr. Reid (Amherst) has entd. 20 petns. agt. Patoun’s heirs and exrs. and emplois me. I am to have a full fee in each.
            
            
              
              16.
              
              Beard v. Hogg. Took out Hab. corp. and delivd. to M. Bowyer.
            
            
              
              17.
              
              Wm. Horseley & Mary Lightfoot ux. (  ) v. Thos. Charles, Peter Goodwin (Hanov.) Allen Chapman & Susanna ux. (York) Mary Goodwin (Hanover), Anne Goodwin (York), John Goodwin & Rebecca ux. (York). In Canc. Empld. for defs. They have all answd. but John Goodwin et ux. Draw his answ. There are some hopes G. W. will join us. Recd. £5.
            
            
              
              Joseph Garthwright v. John Bowden et al. Qu. wks.? A petn. for lands. Appear for def. The pl. is son of a man who was to have purchased these lands.
            
            
              
              John Bowden (Buckingham) Thomas Adams & Mary Anne ux. (Cumberland) v. Joseph Gartwright (N. Kent). Enter caveat for 270 as. on bold swamp Henrico. Recd. 30/. See his papers. Direct letters to Bowden to care of Adams. Entd. cav. in S. O. & C. O. & pd. J. Blair 5/9.
            
            
              
              Horseley v. Goodwin. Get Susanna Chapman one of defs. separated so as to take her depn.
            
            
              
              Mclanahans v. Cuningham. Recd. 50/.
            
            
              Octob.
              17.
              
              James Norvell (Goochld.) v. Thomas Clarke (Louisa). Action of slander. Appear for def. See case.
            
            
              
              Flood Nicholson (Sussex) v. Howell Briggs (Sussex). A petn. Assist E. P. for pl.
            
            
              
              Bowden & Adams v. Gartwright. Recd. Sum.
            
            
              
              22.
              
              Bowden & Adams v. Gartwright. Put Sum. und. cover to sher. of N. Kent.
            
            
              
              23.
              
              Anthony Singleton (Norfolk) v. Jno. Dalgleish, Archibald Campbell & al. (Norfolk). An attamt. for not payg. attendce. of witness. Note Singleton was not summd. on this indmt. Ws. summd.
            
            
              
              Mills v. Smith. Wrote to Mills of the decree.
            
            
              
              26.
              
              Honble. Robert Carter (Wmsburgh.). Retained in his business.
            
            
              
              29.
              
              Took the treasurer’s docket and undertook to finish his business.
            
            
              
              30.
              
              George Jefferson (Pittsylva.) v. Richd. Stith (Bedford). To move for arrears due to his father as high sheriff of Lunenburgh.
            
            
              
              Carlyles v. Alexrs. Charles Alexr. agrees to give me £25.
            
            
              
              Alexrs. v. Carlyle. Assist T. Mason in motion for injn. to stay waste.
            
            
              Octob.
              31.
              
              Carter v. Carter. Recd. £5. and state of case. Search will of his father to see if lands devised to anybody else.
            
            
              
              Hunts v. Tuckers. Case on 22d. day. Appear for creditors’ interest.
            
            
              
              James Blevins (Pittsylva.) v. Patrick Nance and Stephen Hudson (out of the colony). Enter petn. for 260 as. in Pittsylva. on both sides Irwin riv. See letter. Entd. in S. O.
            
            
            
              Nov.
              3.
              
              John Quarles (K. Wm.) v. Charles Mortimer (Essex). A suit in Canc. Appear for def. Jas. Mercer principal. It is on present docquet.
            
            
              
              Richd. James (Cumbld.) v. Thomas Turpin (Cumberld.). Enter friendly petn. for 400. as. Bedford patd. 7 or 8. y. ago. Petn. entd.
            
            
              
              Rawleigh Colston (Richmond) v.  . A suit in Chanc. to be brot. in Richmond. If there should be an appeal I appear for pl.
            
            
              
              v. Robert Thompson (Buckingh.). Action of TAB. brot. abt. 12 month ago. Appr. for def.
            
            
              Nov.
              3.
              
              Charles Bruce (Orange) v. John Thompson (Louisa). Enter petn. for 184 as. Orange patd.  . Recd. 5/.
            
            
              
              5.
              
              George Jefferson (Pittsylva.) v. Wm. Jones (  ). Caveat entd. for 400 as. Pittsylva. on the bras. of Turkey cock cr. & Sandy riv. Sum. & tax pd.
            
            
              
              Dalton v. Lyon. Appl. come down.
            
            
              
              George Thompson (Alb.) v. Guy Smith (Bedford). Caveat for about 450 as. on Rivanna river adjg. John Johnson’s land Albemarle. Pl. enters and pais fees.
            
            
              
              Pride v. McDowell. Recd. £40 for def. out of which he pd. me my fee £5 and took the rest.
            
            
              
              6.
              
              Edwd. Champion Travis (Jas. city) v. John Coles et Rebecca ux. (Alb.). An appeal brot. to the prest. court frm. Jas. city. Appear for defs.
            
            
              
              William Moore (Accomack) v. John Thomas (Northampton). Ejectm. Appeal to this court. Appear for Thomas. Get copy papers & write opn. of cause to Ronald.
            
            
              
              Wm. Ronald & co. (Northampton) v. Charles Gayle senr. (Glocester.). Bring Debt on promisory note delivd. me.
            
            
              Nov.
              6.
              
              Pleasants v. Woodson. Appeal. See ante Octob. 17. 1769. Come down.
            
            
              
              John Ross (N. Carolina) v. Bryan Bruin, Edwd. McGuire, Wm. Scott, Jas. Lindsay (Frederick). Move for jdmt. on Replevy bond. Edwd. Stapler mercht. Petersburgh to pay my fee.
            
            
              
              John Lewis (Halifax) v. Peter Jones son and heir of Samuel Jones (Albem.) Jno. Ware guardian. Suit to compel def. to convey the land. I am to take deposn. of James Meriwether. Apply to D. Carr for interrogatories. Also ask Carr if has taken depn. of Gideon Patteson (Cumberld.).
            
            
            
              
              Richard Callaway (Bedford). Enter petn. for 250. acres Bedford adjoing. lds. of Richard Callaway and Ambrose Bryant on a branch of Elk creek. Patd. by George Walton  and convd. to John Sutton (Caroline). Carrd. forwd. to 1772. June 11. No patt. to be found. Searched to 1725.
            
            
              
              Posey v. Boyd. Recd. of Isaac Coles 45/.
            
            
              
              Lewis Dudley (Middlesx.) v. Elizabeth Reid (Middlesx.). A caveat to be entd. for lands in Middlesex. Appear for def. Hd. never bn. survd.
            
            
              
              7.
              
              Morris v. Ayres—Rose v. Lifely—Galaspy v. Wilson. Entd. in C. O. Pd. J. Blair 17/3 and took out Sum.
            
            
              Nov.
              7.
              
              John Wilkerson (Alb.) v. Thos. Forster (Cumbld.). Petn. for 400 as. on N. bras. Hardware Albem.
            
            
              
              Id. v. eund. Fr. 400. as. on bth. sides Hudson’s cr. Alb.
            
            
              
              Id. v. eund. Fr. 400. as. amg. the No. bras. of Hardware Alb. These petns. entd. some time ago. Tax chgd. to me. Appear for pl.
            
            
              
              Galaspy v. Wilson. Entd. in C. O. Took out Sum. & pd. J. B. 5/9.
            
            
              
              Roses v. Lifely and Morrison v. Ayres. Did same.
            
            
              
              The King v. Dalgleish et al. Recd. of James Parker £10.
            
            
              
              8.
              
              Jas. McCaul (Glasgow mercht.) v. Thos. Reid (Northumbld.) and Robert Gordon (Scotland). A suit in Canc. Empld. for Gordon by Dr. Campbell who will pay my fee. No answer put in. Dr. C. will give me a copy of the bill, and I must direct Gordon what to answer. Recd. 45/.
            
            
              
              Ronald & co. v. Gayle. Writ. Glocester. } Inclosed to the sheriff.Nelson v. Copeland. Sum. K. & Q.Webb v. Hunter. Writ. Spotsylva.Biggs v. Reid. Writ. Amherst.Morrison v. Ayres. Sum. Amh.Roses v. Lifely. Sum. Amh.
            
            
              
              Fretwell v. Burton. Petn. entd. this day.
            
            
              
              Mclanahan v. Hartsough. Entd. in C. O. Took out Sum. and pd. Mr. Blair 5/9.
            
            
              
              Michael Christian (Northampton) Wm. Ronald and co. v. Wm. Clayborne (K. Wm.). An action on Mr. Blair’s docquet. Empld. by pl.
            
            
              Nov.
              8.
              
              Iid. v. Wm. Frazer junr. (K. Wm.). Debt. Suit on Mr. Blair’s docquet. Appear for pl. This is on a note which Ronald delivered but dd. not indorse to Gregory. It is said Gregory recd. the money, so qu. if the mere being in possn. was sufficient authority for Frazer to pay it. Brot. 12 months ago.
            
            
              
              11.
              
              Harrison v. Hudgens. Dismss. agrd. at def.’s costs.
            
            
              
              Carter H. Harrison (Cumbld.) v. Benj. Harrison (Chas. city). A suit in Canc. for profits of pl.’s estate durg. his infancy. Dependg. in Chas. city court. To be removd. to G. C. by appeal. Appear for pl. Enq. of Bart. Dandridge what done? Carrd. forward to 1773. Jan. 8.
            
            
              
              Id. cum fratr. et sororb. v. eund. Bring a suit in Canc. for the same slaves for which suit was formerly brot. but enq. 1st. if the brors. & sisters will join.
            
            
              
              12.
              
              Thomas Randolph (Goochld.) v. Carter H. Harrison (Cumbld.). Enter petn. for 2870. as. on the So. side of James riv. at a place known by the name of Willis’s creek, formerly Henrico now Cumbld. Patd. by Thomas Randolph Dec. 16. 1723. For nonpaim. q. r.
            
            
              
              Id. v. eund. Enter petn. for 1500. as. in Cumbld. formerly Goochld. on both sides of a So. branch of Willis’s river patd. by Benj. Harrison Octob. 3. 1737. For nonpaim. q. r. Prosecute both to certif. but qu. first as to former?
            
            
              Nov.
              18.
              
              Richard Woods (Alb.) v.        inspectors at Shockoe warehouse. Bring action for refusing to deliver 4 hhds. tobo. to pl. See papers.
            
            
              
              19.
              
              Robert Sharpe (Alb.) v. John Sorrel (Amherst) and Benjamin Sneed (Albem.). Enter caveat for 400 as. on Plumbtree branch Albemarle joining the lands of Ford, Lewis, and of the sd. Robert. Survd. abt. 20 years ago & works nev. retd.
            
            
              
              20.
              
              Galaspy v. Wilsons. See Aug. 21. ante. To be entd. anew for 85 as. on Back creek a bra. of Jackson’s or James riv. Botetourt betw. Robert Galaspy’s entry and Wm. McMurray’s survey. Dele the former. Charge only the 8/3 more. Recd. 16/6. Direct to pl. and send to Warm springs.
            
            
              
              Clarke v. Coffee. Recd. 52/6.
            
            
              
              Smith or Campbell v. Wm. Woods (Alb.). If such suit brot. appear for def.
            
            
              
              21.
              
              Maclanahan v. Hartsough. Caveat. } Delivd. Sum. to James McDowell.Id.v. eund. Petn.Patton v. Boggs. Petn.
            
            
              
              James McDowell (Augusta) v. Richd. Graham clerk (Gr. Britain). Enter petn. for 400 as. or 600 as. in the fork of the Cowpasture and Jackson’s river Botetourt patd. by def. abt. 28. y. ago. Enquire first at Aud.’s office if q. r. ever pd. Richd. Graham has no lands in the Auditor’s books.
            
            
              
              Stuart v. Patr. Gwinn et ux. Recd. of def. 48/.
            
            
              Nov.
              21.
              
              Thompson v. Anderson. Recd. 35/.
            
            
              
              22.
              
              Robert Hamilton (Augusta) v. John Anderson (Augusta). Bring action on Case for refusing to convey lands according to agreement. Recd. 17/3.
            
            
              
              23.
              
              Johnston v. Ingram.} Delivd. Sum. to S. Matthews.v. Patterson.    Bowyer v. Walsh. Fr. 50. as.
            
            
              
              Bowyer v. Walsh et al. For ½ acre. Dismss. and charge no fee but half crown.
            
            
              
              Mclure v. Smith. } If any new suits brot. for same matter appear for defs. even before process served in order to subject to costs at all events. By directions of Smith.Id.v. McGill.
            
            
              
              Hamilton v. Anderson. Recd. 12/9.
            
            
              
              Millar (Aug.) v.  Brown (Botetourt). Action of slander in Augusta ct. If appeal appear for Brown.
            
            
              
              Joseph Jones (K. George) v. James Lockhart and Samson Matthews (Augusta). Debt on breach of Prison bounds in Augusta ct. If appeal appear for Matthews.
            
            
              Dec.
              2.
              
              Robert Bolling (Buckingham) v. Archibald Bolling (  ). A case referred to arbitration. Desired by Rob. Bollg. to state his case and arguments at length in writing. Finished it this day. Charge £5. the qu. being in Chanc.
            
            
              Dec.
              6.
              
              Ned Russell (a pauper Goochld.) v. Thomas Drumright (Goochld.). Bring suit for freedom if the decision in the Gen. court shall be favble. in the suits now depending of same kind. He is son of Nan Russell daur. of Mary Russell an Indian brot. in about 1697. or 1698. Get liberty to collect evidce.
            
            
              
              8.
              
              Key v. Ryan. Recd. of N. Campbell £2–10.
            
            
              
              Matthews v. Ryan. Recd. of N. Campbell £2–10.
            
            
              
              11.
              
              Shanklin v. Gordon. Recd. by Thomas Shanklin £2–8–3. Also 2/6 tax for new friendly caveat to be entered to save the lands till his works come down. Charge nothing for this.
            
            
            
              
              Ford v. Millar. } Took out N. S. and pd. Mr. Blair 40/3.Spiers v. Lanford.Wilson v. Hoss.Madison v. Mcgarry.Hickman v. Roialty.Frame v. Dinwiddie.Evans v. Kincaid.
            
            
              
              Wilkinson v. Dawson. } Entd. in C. O., took out Sum. & pd. J. B. 23/.Id. v. Black.Sharpe v. Sorrel.Galaspy v. Wilson.
            
            
              
              Randolph v. Harrison. 2 petns. Entd. in S. O. and took out Sum.
            
            
              
              Sharpe v. Sorrel. } Entd. in S. O.Galaspy v. Wilson.
            
            
              
              Hamilton v. Wilson Anderson. Took out writ in Case Damage £500.
            
            
              
              13.
              
              Cornelius Calvert (Norfolk) v. Thomas Newton and Isaac Talbot (Norfolk). Action on the riot, brot. by J. Blair. Appear for pl. E. P. aux.
            
            
              
              13.
              
              Id. v. Henry Singleton, William Ward, John Fife & George Crutchet (Norfolk). Another action for same cause, in same state. Appear for pl. at his directions.
            
            
              
              The exrs. of Dunbar (Antigua) v. the heirs of Custis (  ). Employd. by Wm. Nelson esq. for the pls. in Chancery. Recd. 10£.
            
            
              
              Nelson & Coutts v. Copeland & al. Mr. Nelson thinks himself not much concerned in the 9267. the rest being sufft. to secure him.
            
            
              
              14.
              
              Shanklin v. Shanklin. Entd. in S. O.
            
            
              
              15.
              
              Harrison v. Chamberlayne’s exrs. The former sci. fa. was omd. to be entd. in S. O. Therefore took out original sci. fa. and inclosed to Mr. Claiborne one of exrs. desiring would send to proper county unless chose to enter appearce.
            
            
              
              22.
              
              Lasley v. Ragland. } Inclosd. in each, one Sum. to sher. Louisa, anoth. Hanover, anoth. Cumberld.Walker v. Ragland.
            
            
              
              Randolph v. Harrison. 2. Sum. } Inclosd. sher. Cumbld.Martin v. Tyrrel. Al. cap.
            
            
              
              27.
              
              Chas. Lambert (Alb.) v. Chas. Martin (Alb.). Bring suit for concealing  tithables in the list he gave in in the year 1769.
            
            
            
              
              Id. v. Claudius Buster (Alb.). Bring action of slander for declaring of pl. in the open vestry that the pl. had said ‘he had shagged his mother and begotten himself on her body.’ Also that ‘the pl. wanted Sharp Spenser overseer of T. Nelson to steal corn for him.’
            
            
              
              Id. v. Adam Deane (Alb.). Bring action for these words ‘pl. said he fucked his mother and begot himself on her body.’ Do nothing till I hear further.
            
            
              
              Pattison v. Sallee. Ca. sa. inclosd. to pl.
            
            
              
              Hamilton v. Anderson. Cap. } Inclosd. to sher. of Augusta, wth. directions for return when necessary.Smith v. Maclure. Ca. sa.McGill v. Mclure. Ca. sa.Wilson v. Hoss. Sum.Madison v. McGarry. Sum.Frame v. Dinwiddie. Sum.Evans v. Kincaid. Sum.Wilkinson v. Dawson. Sum.Id.v. Black. Sum.
            
            
              
              Galaspy v. Wilsons. Sum. Inclosd. to sher. Botetourt.
            
            
              
              Jefferson v. Bates. Atta. Inclosd. to sher. Buckinghm.
            
            
              
              Biby v. Norrell. Sum. Inclosd. to sher. Chestfd.
            
            
              
              Wilkinson v. Foster. 3 Sum. Inclsd. sher. Cumbld.
            
            
              
              Reid v. Boyd et al. Al. Cap. } Inclosd. to sher. Halfx.Walker v. Ragland. Sum.
            
            
              
              Fretwell v. Burton. Sum. } Inclosd. to sher. Orange.Dowling v. Daniel. Sum.
            
            
              
              Walker v. Ragland. Sum. Inclosd. to sher. Mecklenbgh.
            
            
              
              Blevins v. Nance. Sum. } Inclosd. to sher. of Pittsylva.Perryman v. Sloane. P. cap.Id.v. Polley. Pl. cap.Id.v. Watson. Pl. cap.Bell v. Blagg. Test. cap.
            
          
         
          
                        1770.
                    
          
            
              Jan.
              2.
              
              Gave Mrs. Bolling to buy cotton & pay spinng. 31/.
            
            
              
              5.
              
              Jup. blackg. & pomatum 6/3.
            
            
            
              
              14.
              
              Gave my promisory note to J. Henderson senr. for Wm. Beck for 8. barrels corn £3–4–0.
            
            
              
              16.
              
              Pd. Wm. T. Lewis’s son for venison 6/3.
            
            
              
              18.
              
              Sandy for do. 2/6.
            
            
              
              20.
              
              Assumed to R. Sorrels for George Dudley £4–1–2.
            
            
              
              Charge Dudley a blanket and sheet 16/3.
            
            
              
              Assumed to John Henderson senr. for Richard Sorrels £1.
            
            
              
              Gave R. Sorrels order on Richd. Harvie £4.
            
            
              
              21.
              
              Recd. of Wm. Waterson £71–3–1½.
            
            
              
              28.
              
              Sent to Walthoe by T. Walker £71–3–1½.
            
            
              
              29.
              
              Lent Mrs. Jeff. 1/3.
            
            
              Feb.
              1.
              
              Pd. old Toby 3/6.
            
            
              
              3.
              
              Recd. of H. Cuyler’s money with which I am to pay tobo. costs in Cuyler v. Christian 13/6.
            
            
              
              Watt Mousley for expences to Amherst 6/7½.
            
            
              
              Rand. Jefferson 5/.
            
            
              
              Gave Mic. Defoe for expences to Fredsbg. 5/.
            
            
              
              5.
              
              Sold Myrtilla to Benjamin Moore for £67.
            
            
              
              Recd. of Ben. Moore by Watt Mousley £40.
            
            
              
              6.
              
              Pd. Wm. Hickman £1–10.
            
            
              
              17.
              
              Pd. Mic. Defoe 6/.
            
            
              
              20.
              
              Wheedon for shoes 2/6.
            
            
              
              Sent to Sec.’s office for J. Madison 2/6.
            
            
              
              Pd. George Dudley 40/.
            
            
              
              Inclosed to Steptoe for Walthoe 17/3.
            
            
              
              23.
              
              Pd. Abram. Balyal 1/3.
            
            
              Mar.
              4.
              
              S. Matthews’ waggonr. bringg. fowls 2/6.
            
            
              
              5.
              
              Pd. Bishop 5/. R. Sorrells 20/.
            
            
              
              6.
              
              Phil to pay corn 2/. Joel Terril 3/.
            
            
              
              7.
              
              Pd. Rob. Anderson for Eliz. Jefferson 5/ for myself 5/.
            
            
              
              8.
              
              Recd. of Tom. Carr 2/6.
            
            
              
              Pd. Thos. Wims 8/.
            
            
              
              Rob. Anderson for Mrs. Jefferson 9/6.
            
            
              
              9.
              
              Richd. Harper 1/3.
            
            
            
              
              14.
              
              Assumed to John Moore for Richard Sorrels 15/9. 
            
            
              
              17.
              
              Pd. Nel Welsh for Eliz. Jefferson 9/.
            
            
              
              18.
              
              Pd. Samson 9/.
            
            
              
              19.
              
              Chas. Moreman 10/.
            
            
              
              20.
              
              Pd. entertmt. at Wallace’s 5/.
            
            
              
              Oats at Black’s 8½d.
            
            
              
              21.
              
              Jas. McDowell butter 40/7½.
            
            
              
              23.
              
              Pd. entertmt. at Matthews’s 8/6.
            
            
              
              24.
              
              Pd. at Bowyer’s 35/.
            
            
              
              Gave T. Bowyer for J. Frog 2/6.
            
            
              
              Pd. entertmt. at Tees’s 1/3.
            
            
              
              Do. at Black’s 1/.
            
            
              
              Mrs. Wallace fr. thread 22/ for ropes 18/.
            
            
              
              25.
              
              Pd. W. Beck £2–6.
            
            
              
              Assumed to James Speirs for W. Beck £6.
            
            
              
              27.
              
              T. Morgan 5/9.
            
            
              
              Joanna Collins 21/6.
            
            
              
              28.
              
              Pd. Page 7½d.
            
            
              
              R. Sorrels 30/.
            
            
              
              29.
              
              Pd. W. Beck for services in trip to Williamsburgh £2.
            
            
              
              Assumed to Joel Terril for George Dudley 16/9.
            
            
              
              Mrs. Houseright 23/.
            
            
              
              T. West 21/6.
            
            
              
              Gave John Kinney 2/6.
            
            
              
              Pd. Abram. Balyal 15/.
            
            
              
              Bart. Ford 21/6.
            
            
              
              30.
              
              Pd. at Byrd ordinary for oats 1/.
            
            
              
              Charge Dabney Carr a pair of double vamped Didsbury shoes 30/.
            
            
              Apr.
              3.
              
              Pd. entertmt. at Vaughan’s 17/.
            
            
              
              Recd. of Neill Campbell £10–4.
            
            
              
              4.
              
              Pd. for mending chair 1/6.
            
            
              
              Pd. oats, ferriage &c. at Cowle’s 5/.
            
            
              
              5.
              
              Pd. for biscuit 7½d.
            
            
              
              6.
              
              Pd. Will Beck 20/.
            
            
            
              
              Ferriage at York 3/9.
            
            
              
              7.
              
              Gave boys at Colo. Lewis’s 2/6.
            
            
              
              9.
              
              Bob at Rosewell 2/6.
            
            
              
              Ferriage &c. York 3/9.
            
            
              
              10.
              
              Pd. postage 7½d.
            
            
              
              11.
              
              Pd. Wm. Smith’s order 20/.
            
            
              
              Jup. for powder 2/6.
            
            
              
              Geo. Jones 46/.
            
            
              
              14.
              
              Pd. at coffee H. 7½d.
            
            
              
              15.
              
              For biscuit 7½d.
            
            
              
              Walthoe 28/9.
            
            
              
              16.
              
              At play house 7/6.
            
            
              
              18.
              
              Pd. at coffee H. 7½d.
            
            
              
              19.
              
              At do. 7½d.
            
            
              
              20.
              
              Jup. for biscuit 7½d.
            
            
              
              22.
              
              Gave J. Robinson 1/3.
            
            
              
              23.
              
              Pd. at coffee H. 7½d.
            
            
              
              24.
              
              At do. 7½d.
            
            
              
              Craig, jeweller 45/.
            
            
              
              26.
              
              At coffee H. 7½d.
            
            
              
              27.
              
              Pd. Craig, jeweller 1/3.
            
            
              
              Gave smith’s apprent. 1/3.
            
            
              May
              1.
              
              Pd. Rogers for stockgs. 25/.
            
            
              
              3.
              
              Gave J. Walker’s Titus 1/3.
            
            
              
              Pd. W. Rind £4–11–6.
            
            
              
              Do. for Jos. Hale ord. Joan. Collins 12/6.
            
            
              
              Pd. R. Harvie for R. Woods £15.
            
            
              
              At coffee H. 7½d.
            
            
              
              Gave pauper client 2/.
            
            
              
              Recd. of George Wythe for shoes £2.
            
            
              
              4.
              
              Set apart for J. May £7.
            
            
              
              5.
              
              Pd. Colo. Brooke for admrs. Robinson balce. £1–6.
            
            
              
              Gave Powell’s smith 1/3.
            
            
              
              Pd. Haldenby Dixon £9–13–6.
            
            
              
              At coffee H. 7½d.
            
            
              
              7.
              
              Recd. of Neill Campbell by order of D. Carr £100.
            
            
              
              Gave Mrs. Campbell for Mrs. Hallam 9/9.
            
            
            
              
              Pd. Rob. Nicholson £15.
            
            
              
              Pd. Edwd. Charlton £15.
            
            
              
              John Thompson in full £35–3–7.
            
            
              
              8.
              
              Pd. Mrs. Singleton £23–15–3.
            
            
              
              Pd. writ taxes at Sec.’s office.
            
            
              
              Pd. Jerman Baker £4.
            
            
              
              Ferriage &c. at Lawthorn’s 4/6.
            
            
              
              Entertmt. Chas. city C. H. 1/6.
            
            
              
              9.
              
              Pd. entertmt. at Vaughan’s 5/7½.
            
            
              
              11.
              
              Do. at Byrd ord. 2/3. Gave servt. 3¾d.
            
            
              
              12.
              
              Pd. John Moore £13–13–3.
            
            
              
              13.
              
              Abram. Balyal 20/.
            
            
              
              R. Sorrels 10/.
            
            
              
              Nich. Lewis £20.
            
            
              
              Pd. John Henderson junr. for R. Sorrels 6/.
            
            
              
              15.
              
              Pd. Sam. Taliaferro for W. Beck 15/3.
            
            
              
              19.
              
              Gave in charity 1/3.
            
            
              ✓ May
              21.
              
              Pd. Jane Fling for knittg. fr. Eliz. Jefferson 4/6.
            
            
              
              Gave J. Houseright note to N. Lewis fr. 20. ℔ bacon.
            
            
              
              22.
              
              On settlemt. with Richd. Woods this day I am in his debt £3–8–9½.
            
            
              
              24.
              
              Pd. Tilley by order of Abr. Balyal 10/.
            
            
              
              26.
              
              Pd. T. Morgan 18/.
            
            
              
              29.
              
              Gave Jupiter to pay for soap 1/3.
            
            
              June
              1.
              
              Cash in hand £8–8–4¼ includg. 40/ bill.
            
            
              June
              2.
              
              Bishop workd. 12½ days. Allow 3/ pr. day.
            
            
              
              Assumd. to him to J. Moore 37/6.
            
            
              
              I am to pay J. Moore for T. Morgan 21/4.
            
            
              
              3.
              
              Pd. at Byrd ord. fr. entt. 1/3.
            
            
              
              5.
              
              Pd. ferrge. at Lawton’s 3/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              11.
              
              Pd. coach hire 1/3.
            
            
              
              12.
              
              Pd. woman for a pr. cotton stockgs. 12/6.
            
            
              
              15.
              
              Pd. for relisher at Capitol 1/3.
            
            
            
              
              16.
              
              Pd. for play ticket 5/.
            
            
              
              18.
              
              Pd. for do. 22/6.
            
            
              
              Lent W. Fitzhugh 2/6.
            
            
              
              Pd. for play ticket 5/.
            
            
              
              Borrowed G. Teeter’s money . . .
            
            
              
              19.
              
              Pd. for play ticket 5/.
            
            
              
              20.
              
              Pd. for do. 5/.
            
            
              
              21.
              
              Pd. for do. 27/6.
            
            
              
              Pd. for apples 3¾d.
            
            
              
              22.
              
              Pd. on signing association 10/.
            
            
              
              23.
              
              Borrowed of G. Teeter . . .
            
            
              June
              23.
              
              Pd. for play tickets 20/.
            
            
              
              Gave Mrs. Chiswell to pay for knittg. stockgs. 10/.
            
            
              
              Pd. Hornsby for fiddlestrings 1/3.
            
            
              
              Spent at play house 2/6.
            
            
              
              24.
              
              Pd. for fiddlestring 7½d.
            
            
              
              25.
              
              Pd. for play tickets 20/.
            
            
              
              Spent at play house 1/3.
            
            
              
              26.
              
              Borrowed of J. May’s money 10/.
            
            
              
              Gave Mrs. Chiswell to pay for knittg. stockgs. 10/.
            
            
              
              27.
              
              Borrowed of J. May’s money £4–2–6.
            
            
              
              Pd. P. Pelham for my commn. of county Lieutt. 40/.
            
            
              
              Pd. do. for Chs. Lewis N. G. Colonel’s commn. 21/6.
            
            
              
              Pd. do. for J. Woods’ commn. Lieutt. colonel 21/6.
            
            
              
              Borrowed of J. May’s money 22/6.
            
            
              
              Pd. for play tickets 22/6.
            
            
              
              28.
              
              Pd. for play ticket 5/1½.
            
            
              
              29.
              
              Recd. of Treasurer for wages £16–10.
            
            
              
              Repd. J. May’s money £5–15.
            
            
              
              Set apart for him (to rectify mistake) 10/.
            
            
              
               Repd. G. Teeter’s 45/3.
            
            
              
              Pd. Southall in full £2–3–9.
            
            
              
              Pd. Jas. Hubard for ord. conc. for Gab. Jones 10/6.
            
            
            
              
              Pd. Jupiter wt. hd. pd. Wooding 2/6.
            
            
              
              Gave G. W.’s Ben 1/3.
            
            
              
              Pd. Patterson for mendg. watch 3/1½.
            
            
              
              30.
              
              Pd. Wm. Smith 40/.
            
            
              
              [Recd. of? N. C]ampbell 2 bills of exchange of 45£ each sterl.
            
            
              
              Inclosed to Benson Fearon London a bill of exch. [of? N. Cam]pbell on Kippen & Co. for £45 sterl.
            
            
              
              [Inclosed to? Wa]ller bookseller London one other for 45£ sterl.
            
            
              
              Pd. ferrge. at Lawton’s & gave ferrymen 4/3.
            
            
              
              Pd. entertt. at do. 1/3.
            
            
              July
              1.
              
              Pd. at Vaughan’s for entertt. 12/4.
            
            
              
              Pd. at do. old acct. 5/6.
            
            
              
              2.
              
              Gave Isaac at Tuckahoe 2/3.
            
            
              
              Gave groom at do. 5/.
            
            
              
              3.
              
              Pd. entertt. at Byrd ordinary 1/10½.
            
            
              
              4.
              
              Accepted order of Abr. Balyal to Jos. Smith for 20/.
            
            
              
              9.
              
              Gave bond to Colo. B. Moore for £20. paible. Dec. 13.
            
            
              r
              11.
              
              Borrowed of J. Moore 1/3.
            
            
              
              Lost at backgammon 1/3.
            
            
              
              12.
              
              Pd. Walter Mousley old acct. 30/.
            
            
              
              Pd. Jos. Smith for Abr. Balyal 20/.
            
            
              
              Pd. George Twyman 9d.
            
            
              
              Pd. Hierom Gaines 5/9.
            
            
              
              Pd. Nel Shepherd for Abr. Balyal 13/6.
            
            
              
              Overpd. do. 3¾d.
            
            
              
              Pd. Hierom Gaines for John Day £1–13–0.
            
            
              
              Pd. John Houseright in full £.
            
            
              
              r
              Recd. of Chas. Lambert for L. fund but shall return . . ..
            
            
              
              Gave a child 3¾d.
            
            
              
              r
              Recd. of Henry Davis for L. fund 17/.
            
            
              
              13.
              
              Charge John Moore bridle sold Mordecai Hord . . . ..
            
            
            
              
              Charge Abram. Balyal his assumpsit for Manus Burger 10/.
            
            
              
              15.
              
              Pd. Jos. Linden for bringg. up things .
            
            
              
              16.
              
              Pd. Abram. Balyal 10/.
            
            
              
              19.
              
              Assumd. to Jno. Moore .
            
            
              
              20.
              
              Pd. Joel Terril .
            
            
              
              Pd. waggon.
            
            
              
              21.
              
              Pd. Whitfeild Wilson . . ..
            
            
              
              22.
              
              Am indebted .
            
            
              
              23.
              
              Pd. Abr. Balyal . . ..
            
            
              July
              25.
              
                Pd. Watt Mousley  for Abr. Balyal 17/.  for Jno. Robertson 6/6.   for James Sexton 2/6.   for Claiborne Rothwell 24/9.   for rum at reaping 7/6.  
            
            
              
              ✓
              Pd. Isaac Jackson for D. Carr 1/3.
            
            
              
              26.
              
              I am to give Will Beck 40/ instd. of 30/ fr. trip to York.
            
            
              
              Pd. W. Beck 10/9.
            
            
              
              28.
              
              Pd. Abr. Balyal 2/6 wch. balances our accts.
            
            
              
              Pd. Hercules 10/.
            
            
              
              29.
              
              Gave Mr. Carter’s waggoner 3/.
            
            
              
              30.
              
              Boy and girl of R. Adams began to work.
            
            
              
              31.
              
              Pd. Page for mendg. shoes.
            
            
              Aug.
              4.
              
              Gave in Charity 5/. 
            
            
              
              5.
              
              Pd. Mrs. Dudley for Rd. Sorrels 18/6.
            
            
              
              Pd. Mr. Carter’s negro for tub 2/6.
            
            
              
              Lent Jno. Moore 11/6.
            
            
              
               Rd. Harvie’s waggoner 1/.
            
            
              
               of Phil. Macrae for waggng. 40/.
            
            
              
              Recd. of Chas. Lambert for L. fund but shall return £2–12–3.
            
            
              
               Philips for pr. breeches 35/.
            
            
              
               him 2/.
            
            
              
               Howard for mendg. Jack 10/.
            
            
              
              Pd. Jno. Jouett for Jno. Day £3.
            
            
            
              r Aug.
              21.
              
              (Recd. of Joseph Luney over my due 2/3.
            
            
              
              Pd. at Kidney’s for punch 7½d.
            
            
              r
              22.
              
              Recd. of Gab. Jones money pd. for ord. conc. 10/6.
            
            
              r
              (24.
              
              Borrowd. of T. Bowyer 7½d.
            
            
              
              Pd. Samson Matthews’s 9/.
            
            
              
              Sent to Kidney’s for punch 1/6.
            
            
              
              Pd. T. Bowyer for entt. 38/6.
            
            
              
              Gave servt. of T. Bowyer 1/.
            
            
              
              Pd. J. Frog’s boy for mendg. saddle cloth 6d.
            
            
              
              25.
              
              Pd. entt. at Tees’ 5/8¼.
            
            
              
              r
              (Borrowed of Hu. Daugherty to be repd. wth. interst. £10.
            
            
              
              Pd. Hercules 10/.
            
            
              
              Pd. W. Beck 16/.
            
            
              
              26.
              
              Sent Mrs. Balyal for hire of a horse 5/.
            
            
              
              27.
              
              Laid apart to send to S. O. for Gov.’s & Sec.’s fees and rights for Gab. Jones 43/6.
            
            
              
              29.
              
              Pd. J. Walker’s Kate fr. chickens (9d too much) 8/6.
            
            
              Sep.
              1.
              
              Pd. Jno. Marks factor for Geo. Thomas £9–11–1.
            
            
              
              ✓
              Pd. do. for Mrs. Jane Jefferson £2–12.
            
            
              
              5.
              
              Gave in Charity 6/. 
            
            
              
              7.
              
              Pd. Page for mendg. shoes 7½d.
            
            
              
              9.
              
              Bot. of neg. of Dr. Walker’s 4 qts. grass seed & pd. 5/.
            
            
              
              Bot. of N. M.’s Anthony 3 qts.
            
            
              
              13.
              
              Pd. John Hawkins 3/3.
            
            
              
              r (
              Borrowed of Hugh Daugherty to be repd. wth. interest £14–0–4 and the costs of the suit Daugherty v. Buster. I cd. not tell the costs, so became answerable to Daughty. for them & took Buster’s note of hand, so that I actually recd. but £13–16–6.
            
            
              Sep.
              15.
              
              Jacob Millar is to work for me this winter @ 25/ per month, I find him.
            
            
              
              Assumd. to pay Jno. Moore for Jacob Millar 20/ at Nov. ct.
            
            
              
              16.
              
              Gave A. S. Jefferson 6/.
            
            
              
              20.
              
              Pd. Mrs. Balyal for hire of horse 6/.
            
            
              
              21.
              
              Settld. wth. Jas. Defoe, fell £3–1 in his debt & gve. hm. ord. for it on Pet. Davie.
            
            
              
              30.
              
              Gave T. Morgan ord. on R. Harvie for 40/.
            
            
            
              Octob.
              1.
              
              Assumed to J. Moore for W. Beck 40/.
            
            
              
              Reaping W. Hickman’s this year.
            
            
              
              Dan. MacRae 9/3.
            
            
              
              Rd. Sorrels 27/6.
            
            
              
              Will Beck 17/6.
            
            
              
              Pd. W. Hickman for D. Macrae 9/3.
            
            
              
              2.
              
              Assumd. to Jno. Moore for Steph. Willis £2–10s–7d.
            
            
              
              Indebtd. to Jno. Moore this day £26–0–9–½ for wch. am to give order on N. Campbell.
            
            
              
              ✓
              Note in this acct. is 12/ medcnes. for A. S. Jefferson and 3/3 fr. Mrs. Jefferson.
            
            
              
              Gave Jno. Kinney 2/6.
            
            
              
              Pd. Stephen Willis £30.
            
            
              
              3.
              
              Pd. Harry Mullins 45/.
            
            
              
              Left with Wm. Beck for Jas. Speirs 51/6.
            
            
              
              Do. for Bartlet Ford 51/6.
            
            
              
              Pd. entertt. at Byrd ordinary 2/.
            
            
              r
              (5.
              
              Borrowed of N. Campbell £12.
            
            
              
              Pd. entertt. at Vaughan’s 6/6.
            
            
              
              6.
              
              Gave smith at Wayles’s 1/3.
            
            
              
              Pd. entertt. & ferrge. at Lawton’s 7/1½.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              Entd. into R. Adams’s rooms @ £12–10 pr. ann.
            
            
              Octob.
              8.
              
              Pd. Wm. Smith 40/.
            
            
              
              Pd. at Hornsby’s for fiddlestrings 1/10½.
            
            
              
              10.
              
              Gave Charlton’s apprentice 2/6.
            
            
              
              Pd. at coffee house 1/.
            
            
              
              11.
              
              Gave Jup. to buy hair powder 2/3.
            
            
              
              13.
              
              Pd. for fodder 25/.
            
            
              
              Gave Nicholson’s apprentice 2/.
            
            
              
              14.
              
              
            
            
            
              
              15.
              
              Ld. Botetourt died this morng. about 1. o’clock.
            
            
              
              Pd. at S. O. fr. Abner Witt 10/7½.
            
            
              
              16.
              
              Gave Jup. to pay Mrs. Etherton 1/3.
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              Gave Bolling’s Anthony 5/.
            
            
              
              18.
              
              Pd. at Coffee H. 7½d.
            
            
              
              19.
              
              Gave Jup. to buy mourng. buckles 3/9.
            
            
              
              20.
              
              Gave do. to buy candles 10/.
            
            
              
              22.
              
              Gave in charity 2/3.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              23.
              
              Pd. for play tickets 10/.
            
            
              
              Pd. at coffee H. 7½d.
            
            
              
              Pd. for cakes 2/.
            
            
              
              24.
              
              Gave Jup. to buy fiddlestring 7½d.
            
            
              
              25.
              
              Pd. Dr. Gilmer for chairs £5.
            
            
              
              Gave Jupiter to buy wood.
            
            
              
              26.
              
              Pd. Craig for boot buckles 12/6.
            
            
              
              Pd. at play house 5/.
            
            
              
              27.
              
              Gave Jup. to buy bread 3¾d.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              Pd. for play ticket 7/6.
            
            
              
              28.
              
              
            
            
              Octob.
              29.
              
              Pd. for play ticket 7/6.
            
            
              
              30.
              
              Pd. at Coffee H. 7½d.
            
            
              
              Pd. for play ticket 5/.
            
            
              
              31.
              
              Pd. for do. 7/6.
            
            
              
              Pd. for punch at play house 7½d.
            
            
              Nov.
              1.
              
              Pd. for play ticket 7/6.
            
            
              
              2.
              
              Pd. for do. 7/6.
            
            
              
              3.
              
              Pd. Anderson for dinner 10/.
            
            
              
              Pd. for play ticket 7/6.
            
            
              
              4.
              
              Pd. at Davies’s for dinner 5/.
            
            
              
              Pd. coach hire 1/3.
            
            
            
              
              5.
              
              Pd. Secretary for hinges &c. £4–18.
            
            
              
              Pd. at play house 2/6.
            
            
              
              6.
              
              Pd. Wm. Smith 20/.
            
            
              
              Pd. Greenhow fr. sundries 15/7½.
            
            
              
              Pd. Mrs. Lightfoot for sendg. mare to Partner £3.
            
            
              
              Pd. for play ticket 7/6.
            
            
              
              Pd. at play house 1/3.
            
            
              
              7.
              
              Pd. at coffee H. 7½d.
            
            
              
              Pd. for play ticket 7/6.
            
            
              
              8.
              
              Pd. Rob. Hyland for Mrs. Vobe 16/3.
            
            
              
              Gave in charity 5/.
            
            
              
              Pd. fr. Gab. Jones 2 rights 11/8. Gov.’s & Sec.’s fees 32/ in the whole = 43/8.
            
            
              
              Pd. Humphrey Harwood for plaisterg. &c. 47/5 to be charged to Richard Adams.
            
            
              
              Pd. taxes at S. O. £3.
            
            
              
              ✓
              Pd. Mrs. Charlton for A. S. Jefferson
            
            
              
               for a paste pin 3/ } =  £3–6.for a hanging necklace 15/for 2 yds.  muslin 48/
            
            
              Nov.
              8.
              
              Pd. at Coffee H. 7½d.
            
            
              
              Pd. for play ticket 7/6.
            
            
              
              9.
              
              Pd. a woman for corn 25/.
            
            
              
              Gave Wm. Smith ord. on Jas. Cocke for £2–1–7–½.
            
            
              
              Pd. ferriage at Lawton’s 3/.
            
            
              
              Pd. breakfast 1/3.
            
            
              
              10.
              
              Pd. at Vaughan’s for entertt. 3/9.
            
            
              
              11.
              
              Pd. ferrge. & gave ferrymn. at J. Woodson’s 1/3.
            
            
              
              14.
              
              Assigned Ben. Moore’s bond for £27. to N. Campbell.
            
            
              
              17.
              
              Watt Mousley has bot. a horse for me of Samuel Huckstept for £6. paiable Apr. 1. 1770.
            
            
            
              
              20.
              
              Pd. at Mrs. Wallace’s for entertt. 5/.
            
            
              
              Pd. do. at Black’s 1/3.
            
            
              
              Recd. over fee of Simon Galaspy & gave ord. on T. Bowyer 10½d.
            
            
              
              Pd. at Staunton for apples 3¾d.
            
            
              
              (21.22.
              
              Won at Backgammon 7½d.
            
            
              r
              
              Recd. of Gab. Jones money advanced at S. O. 43/6.
            
            
              
              23.
              
              Pd. Sams. Matthews for entertt. 2/9.
            
            
              
              Pd. Jno. Madison for Mrs. Lamb for butter 53/9.
            
            
              
              Gave servt. at T. Bowyer’s 1/3.
            
            
              
              Gave another do. 7½d.
            
            
              
              24.
              
              Pd. entertt. at Tees’s 5/6.
            
            
              
              Pd. do. at Mrs. Wallace’s 2/6.
            
            
              
              Pd. R. Anderson for myself 5/.
            
            
              
              ✓
              Pd. do. for Mrs. Jefferson 3/6.
            
            
              
              ✓
              Pd. do. for Mrs. Jeff. & Eliz. Jeff. for one skin upper leather 10/ one side soal leather 10/.
            
            
              
              26.
              
              Moved to Monticello.
            
            
              Nov.
              28.
              
              Pd. Dabney Minor £3.
            
            
              
              29.
              
              Pd. T. Morgan 10/.
            
            
              
              30.
              
              Assumed to Joel Terril for T. Morgan 18/9.
            
            
              Dec.
              1.
              
              Gave R. Sorrels on acct. of Steph. Willis an order on R. Harvie or Peter Harvie for goods to amt. of £4.
            
            
              
              Pd. Alice Balyal for Solomon her infant son (for which took rect.) £3. (£5 still due).
            
            
              
              Pd. Quash for ½ bushel potatoes 1/3.
            
            
              
              2.
              
              Pd. Gill for potatoes 1/.
            
            
              
              6.
              
              Pd. at Byrd ord. for entertt. 6d.
            
            
              
              7.
              
              Pd. smith at Tuckahoe for mendg. chair 2/10½.
            
            
              
              8.
              
              Pd. barber at Richmond 3¾d.
            
            
              
              r
              (Recd. of N. Campbell on my own acct. £5.
            
            
              
              10.
              
              Gave servt. at the Forest 5/.
            
            
              
              Pd. entertt. at Lawton’s 1/7.
            
            
              
              Pd. ferriage at do. 3/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              14.
              
              Pd. for John McCue at Sec.’s off. 8½d.
            
            
              
              Overpd. do. 3d.
            
            
            
              
              Pd. for John Hinton at Aud.’s office 3/7.
            
            
              
              Pd. at Rob. Miller’s for sundries 4/9.
            
            
              
              Pd. Warn. Lewis for Mrs. Randolph for spinning 5£.
            
            
              
              15.
              
              Repd. Jup. wt. hd. pd. Geo. Jones 14/6.
            
            
              
              Do. wt. hd. pd. man at Green spring for mendg. chair 2/6.
            
            
              
              Overpd. do. 6d.
            
            
              
              Pd. Ben. Waller for books of Walthoe’s 40/.
            
            
              
              16.
              
              Pd. Mrs. Smith washg. & board of Jup. 15/.
            
            
              
              Pd. baker 2/3 (he sais more is due).
            
            
              
              Pd. entertt. at Anderson’s 1/6.
            
            
              
              Pd. ferriage at Barret’s 3/.
            
            
              
              Gave ferrymen 1/.
            
            
              
              Pd. entertt. at Chas. city C. H. 5/7½.
            
            
              
              19.
              
              The goose night.
            
            
              Dec.
              20.
              
              Gave a servt. at Mr. Wayles’s 2/6.
            
            
              
              Gave another do. 2/6.
            
            
              
              Pd. Nicholas Sherrar in Richmd. 4/.
            
            
              
              ✓
              Pd. Jas. Galt for buckles for A. S. Jefferson 20/.
            
            
              
              Gave servt. at Vaughan’s 1/3.
            
            
              ✓
              22.
              
              Charge Estate 1 ps. calico for A. S. J. 30/ sterl. 52/6.
            
          
        